81,7('67$7(6',675,&7&2857
                               )257+(',675,&72)&2/80%,$
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                                    
6(&85,7,(6$1'(;&+$1*(           
&200,66,21                        
                                    
                  3ODLQWLII       
                                                          
      Y                                                 &LYLO$FWLRQ1R$%-
                                    
530,17(51$7,21$/,1&et al.   
                                    
                  'HIHQGDQWV      
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB

                                      0(025$1'8023,1,21

       7KH 6HFXULWLHV DQG ([FKDQJH &RPPLVVLRQ ³6(&´ KDV EURXJKW WKLV DFWLRQ DOOHJLQJ

VHFXULWLHVYLRODWLRQVXQGHUWKH6HFXULWLHV$FWRI³6HFXULWLHV$FW´WKH6HFXULWLHV([FKDQJH

$FW RI  ³([FKDQJH $FW´ DQG WKH ([FKDQJH $FW 5XOHV DJDLQVW GHIHQGDQWV 530

,QWHUQDWLRQDO,QF³530´DQG530¶V*HQHUDO&RXQVHODQG&KLHI&RPSOLDQFH2IILFHU(GZDUG

:0RRUH³0RRUH´&RPSO>'NW@±±7KH6(&DOOHJHVWKDWGHIHQGDQWV

IUDXGXOHQWO\IDLOHGWRGLVFORVHORVVFRQWLQJHQFLHVLQ530¶V6(&ILOLQJVDWDWLPHZKHQWKH\ZHUH

DZDUHWKDWDqui tam DFWLRQKDGEHHQILOHGDJDLQVW530XQGHUWKH)DOVH&ODLPV$FWDQGWKDWWKH

'HSDUWPHQWRI-XVWLFHZDVFRQGXFWLQJDQLQYHVWLJDWLRQWRGHWHUPLQHZKHWKHULWZRXOGLQWHUYHQH

DQGHYHQDIWHUVHWWOHPHQWQHJRWLDWLRQVEHWZHHQ530DQG'2-ZHUHXQGHUZD\Id.±

7KH 6(& VHHNV WR HQMRLQ 530 DQG 0RRUHIURPFRPPLWWLQJIXUWKHUYLRODWLRQVRIWKHVHFXULWLHV

ODZVWRGLVJRUJHWKHLULOOJRWWHQJDLQVDQGWRSD\FLYLOPRQH\SHQDOWLHVId. DW

       2Q )HEUXDU\  530 ILOHGDPRWLRQWRGLVPLVVWKHFODLPVDJDLQVWLWSXUVXDQW WR

)HGHUDO5XOHVRI&LYLO3URFHGXUHEDQGE1RWLFHRI'HI530,QWHUQDWLRQDO,QF¶V0RW

WR 'LVPLVV >'NW  @ ³530 0RW´  ,W DUJXHV WKDW WKH 6(& IDLOHG WR VWDWH D FODLP WKDW WKH
FRPSDQ\¶VILQDQFLDOVWDWHPHQWVZHUH³IDOVH´EHFDXVHDFFRXQWLQJUXOHVGRQRW³UHTXLUHDFRPSDQ\

WRGLVFORVHSUHOLPLQDU\VHWWOHPHQWRIIHUVDQGEHFDXVHWKH>F@RPSODLQWGRHVQRWDOOHJHWKDW530GLG

QRWVXEMHFWLYHO\EHOLHYHLQLWVDFFRXQWLQJWUHDWPHQW´0HPRI3	$LQ6XSSRI5300RW

>'NW@³5300HP´DW530DOVRFRQWHQGVWKDW&ODLPVDQGVKRXOGEHGLVPLVVHG

IRU WKH LQGHSHQGHQW UHDVRQ WKDW WKH FRPSODLQW IDLOV WR SODXVLEO\ DOOHJH WKDW WKH DOOHJHG

PLVVWDWHPHQWVZHUHPDWHULDODQGLWPDLQWDLQVWKDW&ODLPVDQGVKRXOGEHGLVPLVVHGZLWKUHVSHFW

WRVWDWHPHQWVPDGHDIWHU2FWREHUEHFDXVHWKH6(&KDVIDLOHGWRDOOHJHWKHIDFWVQHFHVVDU\WR

SURYHWKDW530YLRODWHG6HFWLRQDRIWKH6HFXULWLHV$FWId. DW

       'HIHQGDQW0RRUHKDVDOVRILOHGDPRWLRQWRGLVPLVVWKHFODLPVDJDLQVWKLPSXUVXDQW WR

)HGHUDO5XOHVRI&LYLO3URFHGXUHEDQGE'HI(GZDUG:0RRUH¶V0RWWR'LVPLVV

>'NW@ ³0RRUH0RW´0HPRI3	$LQ6XSSRI0RRUH0RW>'NW@³0RRUH

0HP´ DW   0RRUH DUJXHV WKDW WKH IDFWV LQ WKH FRPSODLQW ³IDLO WR HVWDEOLVK WKDW WKH UHOHYDQW

DFFRXQWLQJUXOHVUHTXLUHGDFFUXDOIRURUGLVFORVXUHRISRWHQWLDOORVVDVVRFLDWHGZLWKWKHJRYHUQPHQW

LQYHVWLJDWLRQSULRUWRWKHGDWHRQZKLFK530GLGDFFUXHDQGGLVFORVHLW´DQGWKDWZLWKUHJDUGWR

&ODLP  WKH 6(& KDV IDLOHGWR DGHTXDWHO\SOHDGWKDW0RRUH³REWDLQHGPRQH\RUSURSHUW\ DV D

UHVXOWRI530¶VDOOHJHGIDLOXUHWRDFFUXHRUGLVFORVHHDUOLHUWKDQLWGLG´0RRUH0HPDW±

       7KH6(&RSSRVHGERWKPRWLRQVLQDFRQVROLGDWHGEULHIRQ0DUFK6(&¶V2SSWR

'HIV¶0RWVWR'LVPLVV>'NW@³3O¶V2SS´DQG530DQG0RRUHHDFKILOHGDVHSDUDWHUHSO\

RQ$SULO5HSO\0HPRI3	$LQ6XSSRI5300RW>'NW@³5305HSO\´

5HSO\0HPRI3	$LQ6XSSRI0RRUH0RW>'NW@³0RRUH5HSO\´9LHZLQJWKHIDFWV

LQWKHOLJKWPRVWIDYRUDEOHWRWKH6(&DVLWLVUHTXLUHGWRGRDWWKLVVWDJHWKH&RXUWILQGVWKDWWKH

6(&KDVDOOHJHGVXIILFLHQWIDFWVZLWKWKHQHFHVVDU\SDUWLFXODULW\WRVWDWHSODXVLEOHIUDXGFODLPV

DJDLQVW530DQG0RRUHDQGWKHFDVHZLOOSURFHHG



                                                       

                                             %$&.*5281'

       530LVD'HODZDUHFRUSRUDWLRQKHDGTXDUWHUHGLQ0HGLQD2KLRWKDW³PDQXIDFWXUHVDQG

VHOOV YDULRXV FKHPLFDO SURGXFW OLQHV LQFOXGLQJ SDLQWV SURWHFWLYH FRDWLQJV URRILQJ V\VWHPV

VHDODQWVDQGDGKHVLYHV´&RPSO,Q0RRUHEHJDQVHUYLQJDV530¶V*HQHUDO&RXQVHO

DQG&RUSRUDWH6HFUHWDU\DQGLQKHDVVXPHGWKHDGGLWLRQDOSRVLWLRQRI&KLHI&RPSOLDQFH

2IILFHUId.

       7KHLQVWDQWDFWLRQVWHPVIURPDSUHYLRXVODZVXLWDJDLQVW530DQGRQHRILWVZKROO\RZQHG

VXEVLGLDULHV7UHPFR,QF³7UHPFR´DFRPSDQ\WKDW³SURYLGHVURRILQJPDWHULDOVDQGVHUYLFHV´

&RPSO±,Q-XO\DIRUPHU7UHPFRHPSOR\HHILOHGDqui tamFRPSODLQWXQGHUWKH

)DOVH&ODLPV$FW86&et seq. ³)&$´DOOHJLQJWKDW7UHPFRRYHUFKDUJHGWKH8QLWHG

6WDWHVXQGHUVHYHUDOJRYHUQPHQWFRQWUDFWVE\IDLOLQJWRSURYLGHUHTXLUHGSULFHGLVFRXQWVId. 

'2-LQLWLDWHGDQLQYHVWLJDWLRQLQWRWKHFRPSODLQW¶VDOOHJDWLRQVLQRUGHUWRGHFLGHZKHWKHUWR

LQWHUYHQHLQWKHODZVXLWId. 

       530OHDUQHGRIWKH'2-LQYHVWLJDWLRQLQ0DUFKZKHQLWUHFHLYHGDVXESRHQDVHHNLQJ

GRFXPHQWVUHJDUGLQJ530¶VDQG7UHPFR¶VJRYHUQPHQWFRQWUDFWV&RPSO0RRUHRYHUVDZ

WKHUHVSRQVHVRIERWK530DQG7UHPFRWRWKH'2-LQYHVWLJDWLRQDQGKHNHSW530VHQLRURIILFLDOV

DQG DXGLWRUV LQIRUPHG  Id.   ±  530 DOVR UHWDLQHG RXWVLGH FRXQVHO WR UHSUHVHQW LW LQ

FRQQHFWLRQZLWKWKH'2-LQYHVWLJDWLRQId. 

       0RRUHGLVFXVVHGWKH'2-LQYHVWLJDWLRQDW530¶VTXDUWHUO\$XGLW&RPPLWWHHPHHWLQJRQ

$SULODQGDFFRUGLQJWRWKHFRPSODLQW530¶VRXWVLGHDXGLWILUPDVNHG0RRUHHDFKTXDUWHU

WRNHHSLWDSSULVHGRIDQ\QHZGHYHORSPHQWVLQWKHLQYHVWLJDWLRQ&RPSO




                                                      

,           )LUVW4XDUWHU)LVFDO-XQH±$XJXVW

             2Q-XQHWKHDXGLWILUPVHQWDQHPDLOWR0RRUHUHJDUGLQJWKH)RUP.WKDWZDV

VFKHGXOHGWREHILOHGZLWKWKH6(&LQ-XO\VXJJHVWLQJGLVFORVXUHODQJXDJHUHODWHGWRJRYHUQPHQW

LQYHVWLJDWLRQV&RPSO +RZHYHU530DQG0RRUHGLGQRWGLVFORVHWKH'2-LQYHVWLJDWLRQ

LQLWV6(&ILOLQJLQ-XO\Id. 

             2Q$XJXVW'2-SURYLGHG530ZLWKDFRS\RIWKHqui tamFRPSODLQWZKLFKWKH

FRXUWKDGSDUWLDOO\XQVHDOHGVRWKDWWKHJRYHUQPHQWFRXOGGLVFORVHWKHH[LVWHQFHRIWKHODZVXLWWR

530 DQG 7UHPFR  &RPSO   see 'HFO RI :LOOLDP + :DJHQHU >'NW  @ ³:DJHQHU

'HFO´([$WR:DJHQHU'HFO>'NW@$IWHUOHDUQLQJRIWKHFRPSODLQW0RRUHGLGQRW

GLVFORVHLWWR530¶VDXGLWILUP&RPSO

,,          6HFRQG4XDUWHU)LVFDO6HSWHPEHU±1RYHPEHU

             2Q6HSWHPEHU530¶VRXWVLGHFRXQVHOPHWZLWK'2-DQGGLVFXVVHGDQDQDO\VLV

SUHSDUHGE\DFRQVXOWDQWWKDWFDOFXODWHGWKDW7UHPFRKDGRYHUFKDUJHGWKHJRYHUQPHQWE\DWOHDVW

PLOOLRQGXULQJSDUWRIWKHWLPHSHULRGXQGHULQYHVWLJDWLRQ&RPSO7KH6(&FODLPVWKDW

530¶VRXWVLGHFRXQVHOLQIRUPHG0RRUHRIZKDWWUDQVSLUHGGXULQJWKHPHHWLQJLQFOXGLQJWHOOLQJ

KLP DERXW WKHPLOOLRQRYHUFKDUJHGLVFXVVLRQId. 2QDSSUR[LPDWHO\6HSWHPEHU 

ZKLOH530¶VDXGLWILUPZDVFRQGXFWLQJWKHFRPSDQ\¶VILUVWTXDUWHUUHYLHZLWDVNHG0RRUHDERXW





     7KH&RXUWPD\FRQVLGHUDQ\GRFXPHQWVDWWDFKHG WRRULQFRUSRUDWHGE\UHIHUHQFHLQ WKH
FRPSODLQWEEOC v. St. Francis Xavier Parochial Sch.)G'&&LU7KLV
LQFOXGHV DQ\ GRFXPHQWV XSRQ ZKLFK WKH FRPSODLQW QHFHVVDULO\ UHOLHV HYHQ LI WKH GRFXPHQW LV
SURGXFHGE\WKHGHIHQGDQWLQDPRWLRQWRGLVPLVVHinton v. Corrs. Corp. of Am.)6XSSG
''&FLWLQJParrino v. FHP, Inc.)GWK&LUDQGCortec
Indus., Inc. v. Sum Holding L.P.)G±G&LU7KH6(&GRHVQRWVHHPWR
FKDOOHQJHWKDWGHIHQGDQWVKDYHSURYLGHGWKH&RXUWZLWKDGGLWLRQDOGRFXPHQWVVHHLQJDVWKHDJHQF\
DFWXDOO\FLWHVWRVRPHRIWKHVHGRFXPHQWVLQLWVRSSRVLWLRQSee 3O¶V2SSDWQFLWLQJWR([
+WR:DJHQHU'HFO
                                                               

WKHVWDWXVRIWKH'2-LQYHVWLJDWLRQId. 0RRUHWROGWKHILUPWKDW³µQRFODLPKDVEHHQDVVHUWHG¶

DQGWKDWWKHPDWWHUZDVµLQYHVWLJDWLYHLQQDWXUHDQGQRWLQOLWLJDWLRQ¶´Id.

             0RRUHVHQWDPDQDJHPHQWUHSUHVHQWDWLRQOHWWHUWRWKHDXGLWILUPRQ2FWREHULQ

FRQQHFWLRQZLWKWKHILUVWTXDUWHUUHYLHZVWDWLQJWKDW³µVLQFH-XQHQHLWKHU>KH@QRUDQ\RI

WKHODZ\HUVRYHUZKRP>KH@H[HUFLVH>V@JHQHUDOOHJDOVXSHUYLVLRQKDYHJLYHQVXEVWDQWLYHDWWHQWLRQ

WRRUUHSUHVHQWHGWKH>F@RPSDQ\LQFRQQHFWLRQZLWKPDWHULDOORVVFRQWLQJHQFLHV¶H[FHHGLQJ

PLOOLRQ´&RPSOsee ([+WR:DJHQHU'HFO>'NW@³([+´7KDWVDPHGD\

530 VHQW '2- D ZULWWHQ DQDO\VLV HVWLPDWLQJ WKDW 7UHPFR RYHUFKDUJHG WKH JRYHUQPHQW E\

DSSUR[LPDWHO\PLOOLRQGXULQJSDUWRIWKHWLPHSHULRGXQGHULQYHVWLJDWLRQ&RPSO7KH

IROORZLQJPRUQLQJ530¶V$XGLW&RPPLWWHHKHOGLWVTXDUWHUO\PHHWLQJEXW0RRUHGLGQRWGLVFORVH

WKHPLOOLRQRYHUFKDUJHHVWLPDWHWKDWKDGEHHQVHQWWR'2-Id. $WWKHVDPHPHHWLQJ

WKH &KDLUPDQ RI WKH $XGLW &RPPLWWHH DOOHJHGO\ VDLG WKDW WKH FRPSDQ\ ZDV ³QRW JRLQJ WR EH

DFFHSWLQJ RI RQJRLQJ H[WUDRUGLQDU\FKDUJHVRURQHWLPHFKDUJHV´DJDLQVWLQFRPHEHFDXVH³WKDW

ZRXOG>QRW@ERGHZHOOIRUWKHFRPSDQ\DQG>@WKHLPSUHVVLRQRIRXUVKDUHKROGHUVDQGRWKHUVRI

KRZ ZH UXQ WKH EXVLQHVV´  Id.    )XUWKHU DFFRUGLQJ WR WKH FRPSODLQW WKH  PLOOLRQ



           7KHOHWWHUUHDGV

                 ,DGYLVH\RXWKDWVLQFH-XQHQHLWKHU,QRUDQ\RIWKHODZ\HUVRYHU
                 ZKRP,H[HUFLVHJHQHUDOOHJDOVXSHUYLVLRQKDYHJLYHQVXEVWDQWLYHDWWHQWLRQ
                 WR RU UHSUHVHQWHG WKH &RPSDQ\ LQ FRQQHFWLRQ ZLWK PDWHULDO ORVV
                 FRQWLQJHQFLHV>RIPLOOLRQ@H[FHSWIRUWKHPDWWHUVGHVFULEHGLQWKH
                 DXGLWUHVSRQVHOHWWHUVRIWKHODZILUPVOLVWHGLQ([KLELW$´
                 
([+7KHUHOHYDQWODZILUPDXGLWUHVSRQVHOHWWHUSURYLGHVVLPLODULQIRUPDWLRQ([KLELW$WRWKH
OHWWHUOLVWV530¶VRXWVLGHFRXQVHODQGLWLGHQWLILHVWKH³7UHPFR5RRILQJ0DWWHUV´Id. 7KHODZ
ILUP¶VDXGLWUHVSRQVHOHWWHUWKHQVWDWHVWKDWLWKDV³QRWEHHQHQJDJHGWRJLYHVXEVWDQWLYHDWWHQWLRQ
WR RU UHSUHVHQW WKH >F@RPSDQ\ LQ FRQQHFWLRQ ZLWK ORVV FRQWLQJHQFLHV LQYROYLQJ LQ H[FHVV RI
LQGLYLGXDOO\RULQWKHDJJUHJDWH´([-WR:DJHQHU'HFO>'NW@7KHODZ
ILUP DOVR VWDWHV WKDW LW GRHV ³QRW FRQVLGHU LQYHVWLJDWLRQV E\ JRYHUQPHQW RU VHOIUHJXODWRU\
DXWKRULWLHVWRIDOOZLWKLQWKHGHILQLWLRQRIµORVVFRQWLQJHQF\¶´Id.
                                                               

RYHUFKDUJH HVWLPDWH HTXDOHG DSSUR[LPDWHO\  RI 530¶V QHW LQFRPH IRU WKH ILUVW TXDUWHU

Id. 

       530ILOHGD)RUP.VLJQHGE\0RRUHRQ2FWREHUDQGLWILOHGD)RUP4IRU

WKH ILUVW TXDUWHU WKH QH[W GD\  &RPSO    7KH )RUP . PDGH QR PHQWLRQ RI DQ\ ORVV

FRQWLQJHQF\EXWWKH)RUP4GLVFXVVHG³FRQWLQJHQFLHV´LQWKHEURDGVHQVHWKDW530LVD³SDUW\

WRYDULRXVFODLPVDQGODZVXLWV´Id. ±%XW530GLGQRWGLVFORVHDQ\LQIRUPDWLRQDERXW

WKH'2-LQYHVWLJDWLRQVSHFLILFDOO\LQHLWKHUILOLQJId. 7KH6(&DOVRDOOHJHVWKDWWKH)RUP

4 ³IDOVHO\ DQG PLVOHDGLQJO\ VWDWHG WKDW DV RI WKH HQG RI 530¶V ILUVW TXDUWHU µ>530¶V@

GLVFORVXUHFRQWUROVDQGSURFHGXUHVZHUHHIIHFWLYH¶´Id. 

       2Q2FWREHU530ILOHGD3URVSHFWXV6XSSOHPHQWZLWKWKH6(&IRUDPLOOLRQ

QRWHVRIIHULQJ&RPSO7KH3URVSHFWXV6XSSOHPHQWLQFRUSRUDWHGE\UHIHUHQFH530¶V6(&

ILOLQJVLQFOXGLQJWKH)RUP.DQG4WKDWZHUHILOHGDIHZGD\VHDUOLHUId. 0RRUHRYHUVDZ

WKHQRWHVRIIHULQJZKLFKFORVHGRQDSSUR[LPDWHO\2FWREHUId. 

,,,   7KLUG4XDUWHU)LVFDO'HFHPEHU±)HEUXDU\

        2Q1RYHPEHU'2-QRWLILHG530WKDWWKHVHDORQWKHqui tamFRPSODLQWZDVVHW

WRH[SLUHRQ-DQXDU\DQGWKDWWKH'2-ZDQWHGWRUHVROYHWKHPDWWHUE\WKDWGDWHRUEHLQ

DSRVLWLRQWRLQIRUPWKHFRXUWRILWVLQWHUYHQWLRQGHWHUPLQDWLRQ&RPSO2Q'HFHPEHU

530VHQW'2-DQRWKHUDQDO\VLVFDOFXODWLQJWKDW7UHPFRRYHUFKDUJHGWKHJRYHUQPHQWE\DW

OHDVWPLOOLRQId. $FFRUGLQJWRWKHFRPSODLQW0RRUHXQGHUVWRRGWKDW'2-W\SLFDOO\

VHHNV WR VHWWOH )&$ FDVHV IRU DW OHDVW WZR WLPHV WKH DPRXQW RI GDPDJHV LQ OLJKW RI WKH WULSOH

GDPDJHVPXOWLSOLHUDYDLODEOHXQGHUWKHVWDWXWHDQGWKDWKHZDVDOVRDZDUHWKDWWKHDPRXQWZDV

OLNHO\WRFRQWLQXHWRULVHId. ± $QGDIHZGD\VODWHU530LQIRUPHG'2-WKDWLWZRXOG

VXEPLWDVHWWOHPHQWRIIHUE\-DQXDU\Id. ¶ 



                                                       

             2Q'HFHPEHU530GLVFXVVHGLWVH[SRVXUHLQWKHPDWWHUZLWKLWVRXWVLGHFRXQVHO

DQGLWFRQFOXGHGWKDW±PLOOLRQZDVDIDLUHVWLPDWHQRWLQFOXGLQJDQ\GDPDJHVPXOWLSOLHU

&RPSO 2QHZHHNODWHU0RRUHVHQWDQRWKHUPDQDJHPHQWUHSUHVHQWDWLRQOHWWHUWRWKHDXGLW

ILUP LQ FRQQHFWLRQ ZLWK WKH VHFRQG TXDUWHU UHYLHZ VWDWLQJ DJDLQ WKDW KH KDG QRW JLYHQ DQ\

VXEVWDQWLYHDWWHQWLRQRUUHSUHVHQWHGWKHFRPSDQ\LQFRQQHFWLRQZLWKPDWHULDOORVVFRQWLQJHQFLHV

LQH[FHVVRIPLOOLRQId. 7KH6(&DOVRDOOHJHVWKDWLQUHVSRQVHWRWKHDXGLWILUP¶V

LQTXLU\DERXWWKH'2-LQYHVWLJDWLRQ0RRUHWROGWKHILUPWKDW³QRFODLPKDVEHHQILOHG´DQG³QR

ORVVFRQWLQJHQF\H[LVWV´Id. 

             $FFRUGLQJWRWKHFRPSODLQW530¶V$XGLW&RPPLWWHHKHOGLWVVHFRQGTXDUWHUO\PHHWLQJRQ

-DQXDU\GXULQJZKLFK0RRUHGLGQRWGLVFORVHDQ\RIWKHRYHUFKDUJHHVWLPDWHVWKDW

KDG EHHQ FRPPXQLFDWHG WR '2-  WKH IDFW WKDW 530 KDG WROG '2- WKDW LW ZRXOG VXEPLW D

VHWWOHPHQWRIIHUE\-DQXDU\RUWKHIDFWWKDWWKHHVWLPDWHGVHWWOHPHQWRIIHUKDGUHDFKHG

±PLOOLRQ&RPSO$QG0RRUHGLGQRWGLVFORVHDQ\RIWKLVLQIRUPDWLRQSULRUWR530

ILOLQJ LWV )RUP . RU )RUP 4 IRU WKH VHFRQG TXDUWHU RQ -DQXDU\    Id.  ±

)XUWKHUWKH6(&ILOLQJVGLGQRWGLVFORVHDQ\LQIRUPDWLRQUHODWLQJWRWKH'2-LQYHVWLJDWLRQDQGWKH

)RUP4MXVWFRQWDLQHGWKHVDPH³FRQWLQJHQFLHV´GLVFORVXUHWKDWZDVLQWKHILUVWTXDUWHUILOLQJ

Id. ¶±7KH6(&FODLPVWKDWDVRI-DQXDU\0RRUHKDGQRWGLVFORVHGWKHqui tam

FRPSODLQW WR WKH DXGLW ILUP DQG KDG RQO\ WROG WKH ILUP WKDW WKH UDQJH RI ORVV IRU WKH '2-

LQYHVWLJDWLRQZDVDSSUR[LPDWHO\PLOOLRQ&RPSO7KHDJHQF\DOVRDOOHJHVWKDWRQ





    7KHODQJXDJHLQWKLVOHWWHUPLUURUVWKHODQJXDJHLQWKHILUVWDQGDOVROLVWV530¶VRXWVLGH
FRXQVHODQGWKH³7UHPFR5RRILQJ0DWWHU´See ([,WR:DJHQHU'HFO>'NW@$QGWKH
ODZILUPVDLGWKHVDPHWKLQJLQLWVDXGLWUHVSRQVHOHWWHUDVLWGLGLQWKHILUVWOHWWHUSee ([.WR
:DJHQHU'HFO>'NW@
                                                               

-DQXDU\0RRUHWROG530¶V&(2IRUWKHILUVWWLPHWKDWWKHSRWHQWLDOORVVIRUWKH'2-

LQYHVWLJDWLRQFRXOGUHDFKPLOOLRQId. 

,9    7KH6HWWOHPHQWDQG530¶V7KLUG4XDUWHUDQG)LVFDO(QG)LOLQJV

       2Q-DQXDU\530VXEPLWWHGDVHWWOHPHQWSURSRVDOWR'2-RIIHULQJWRVHWWOHWKH

LQYHVWLJDWLRQDQGXQGHUO\LQJqui tamFDVHIRUPLOOLRQ&RPSO7ZR PRQWKV ODWHU RQ

0DUFK'2-SURYLGHGDFRXQWHURIIHURIPLOOLRQId. 2Q$SULO530

DFFUXHG D  PLOOLRQ OLDELOLW\ IRU WKH '2- LQYHVWLJDWLRQ DQG LW SXEOLFO\ GLVFORVHG WKLV

LQIRUPDWLRQLQLWVWKLUGTXDUWHU)RUP.DQG)RUP4RQ$SULOId. ± 530¶V

)RUP4UHSRUWHGDQHWORVVRIPLOOLRQIRUWKHWKLUGTXDUWHUFRPSDUHGWRDQHWLQFRPHRI

 PLOOLRQ IRU WKH VDPH TXDUWHU RQH \HDU HDUOLHU  Id.    7KH )RUP 4 VWDWHG WKDW WKH

³µSULPDU\GULYHURIWKHGHFOLQH¶ZDVWKHPLOOLRQDFFUXDOIRUWKH'2-LQYHVWLJDWLRQ´DQGWKH

6(&DOOHJHVWKDWERWKILOLQJV³PLVOHDGLQJO\LQGLFDWHGWKDW530KDGWLPHO\GLVFORVHGDQGDFFUXHG

IRU WKH '2- LQYHVWLJDWLRQ´ Id. $W WKH WLPH 530 PDGH WKH GLVFORVXUHWKHqui tam FRPSODLQW

UHPDLQHGXQGHUVHDOId. 

       7KH6(&DOOHJHVWKDWZKLOH530¶VDXGLWILUPZDVSUHSDULQJLWVDXGLWIRUWKHILVFDO\HDU

HQGHG0D\LWPHWZLWK0RRUHRQ-XQHWRLQTXLUHDERXWWKHWLPLQJRI530¶V

DFFUXDOIRUWKH'2-LQYHVWLJDWLRQ&RPSO$FFRUGLQJWRWKHFRPSODLQW0RRUHWROGWKHDXGLW

ILUPWKDWDIWHU530¶V)RUP4ZDVILOHGRQ-DQXDU\³530FRPSOHWHGDGGLWLRQDOSULFLQJ

FDOFXODWLRQVIRUFHUWDLQ\HDUVXQGHULQYHVWLJDWLRQ>@DQGWKHJRYHUQPHQWWKUHDWHGWRXQVHDOWKH)&$

FRPSODLQW´DQGWKHUHIRUHWKHFRPSDQ\GHFLGHGWRPDNHDVHWWOHPHQWRIIHUId. 7KH6(&FODLPV

WKDWWKHVHVWDWHPHQWVZHUHPDWHULDOO\IDOVHDQGPLVOHDGLQJEHFDXVH530WROG'2-WKDWLWZRXOG

PDNHDVHWWOHPHQWRIIHURQ'HFHPEHUDQGQRWDIWHUWKH)RUP4ZDVILOHGDQGEHFDXVH




                                                      

0RRUHGLGQRWGLVFORVHWKDWWKHRYHUFKDUJHHVWLPDWHVKDGUHDFKHG±PLOOLRQE\WKHWLPH530

ILOHGLWV)RUP4RQ-DQXDU\Id.

       2Q -XO\   530 ILOHG LWV )RUP . IRU WKH ILVFDO \HDU HQGHG 0D\  

&RPSO7KLVILOLQJGLVFORVHGWKH'2-LQYHVWLJDWLRQDQGUHODWHGDFFUXDOWKDW530UHFRUGHG

LQ LWV WKLUG TXDUWHU EXW WKH 6(& DOOHJHV WKDW WKH )RUP . ³PLVOHDGLQJO\ LQGLFDWHG WKDW 530

WLPHO\GLVFORVHGDQGDFFUXHGIRUWKH'2-LQYHVWLJDWLRQLQWKHWKLUGTXDUWHUZKHQLQIDFWGLVFORVXUH

DQGDFFUXDOZHUHUHTXLUHGLQWKHILUVWWZRTXDUWHUV´Id. 7KHDJHQF\DOVRFODLPVWKDWWKH)RUP

.³PLVOHDGLQJO\IDLOHGWRGLVFORVHDQ\PDWHULDOZHDNQHVVLQ530¶VLQWHUQDOFRQWURORYHUILQDQFLDO

UHSRUWLQJDWDQ\SRLQWGXULQJWKHILVFDO\HDUZKHQLQIDFWVXFKZHDNQHVVH[LVWHG´Id. 

       $WVRPHSRLQWLQ-XO\530SDLG0RRUHDFDVKERQXVRIIRUWKHILVFDO\HDU

HQGHG0D\ZKLFKZDVSDUWLDOO\EDVHGRQ530¶VILQDQFLDOSHUIRUPDQFH&RPSO

,Q$XJXVW530DQG'2-IRUPDOO\VHWWOHGWKH'2-LQYHVWLJDWLRQDQGXQGHUO\LQJqui tam

FRPSODLQWIRUDSSUR[LPDWHO\PLOOLRQId.

       2Q'HFHPEHU530ILOHGD3URVSHFWXV6XSSOHPHQWZLWKWKH6(&IRUDPLOOLRQ

QRWHVRIIHULQJZKLFKHQGHGRQDSSUR[LPDWHO\'HFHPEHU&RPSO0RRUHRYHUVDZ

WKHQRWHVRIIHULQJDQGUHYLHZHGWKH3URVSHFWXV6XSSOHPHQWZKLFKWKH6(&DOOHJHVLQFRUSRUDWHG

E\UHIHUHQFH530¶VIDOVHDQGPLVOHDGLQJ6(&ILOLQJVId.

       2Q$SULO530¶V&)2DQG0RRUHPHWZLWKWKHDXGLWILUPWRGLVFXVVD)RUP6

UHJLVWUDWLRQ VWDWHPHQW WKDW 530 LQWHQGHG WR ILOH DIWHU REWDLQLQJ WKH DXGLWRU¶V DSSURYDO

&RPSO  ,Q DQVZHULQJ WKH DXGLWRUV¶ TXHVWLRQV 0RRUH DOOHJHGO\ WROG WKHP WKDW  RQ

'HFHPEHUWKHUDQJHRIUHDVRQDEO\SRVVLEOHORVVIRUWKH'2-LQYHVWLJDWLRQZDVWR

PLOOLRQWKDWUDQJHVWD\HGWKHVDPHWKURXJK-DQXDU\DQGWKHUDQJHRIORVVZHQWXS

WRPLOOLRQDQGEHFDPHSUREDEOHEHWZHHQ-DQXDU\DQGId. 7KHDXGLWILUPSURYLGHG



                                                     

LWVFRQVHQWIRUWKH)RUP6WKDWGD\DQG530WKHQILOHGLWZLWKWKH6(&Id. %XWDFFRUGLQJ

WRWKH6(&¶VDFFRXQWRIHYHQWVWKLVGHVFULSWLRQLVLQDFFXUDWHEHFDXVH530VHQWWKH6(&DZULWWHQ

FKURQRORJ\RIHYHQWVUHODWHGWRWKH'2-LQYHVWLJDWLRQRQ0DUFKZKLFKVWDWHGWKDWRQ

³'HFHPEHU530DQG7UHPFRLQIRUPHGWKH'2-WKDWDVHWWOHPHQWSURSRVDOZRXOGEH

VXEPLWWHG E\ -DQXDU\  ´  Id.  ±  0RRUH DOOHJHGO\ UHYLHZHG DQG DXWKRUL]HG WKH

FKURQRORJ\EHIRUHLWZDVVHQWWRWKH6(&Id. 

       ,Q-XO\530SDLG0RRUHDFDVKERQXVRIIRUWKHILVFDO\HDUHQGHG0D\

  &RPSO    7KH 6(& DOOHJHVWKDW0RRUHUHFHLYHGWKHERQXVEDVHGLQSDUWRQ 530¶V

ILQDQFLDOSHUIRUPDQFHGXULQJWKHILVFDO\HDUZKLFKZDVEROVWHUHGE\WKH'HFHPEHUQRWHV

RIIHULQJId.

9     530¶V)LQDQFLDO5HVWDWHPHQWV

       ,Q -XO\  530¶V $XGLW &RPPLWWHH KLUHG LQGHSHQGHQW FRXQVHO WR FRQGXFW DQ

LQYHVWLJDWLRQRI530¶VGLVFORVXUHDQGDFFUXDOIRUWKH'2-LQYHVWLJDWLRQ&RPSO2Q$XJXVW

WKHLQGHSHQGHQWFRXQVHOUHSRUWHGWKDWE\WKHHQGRIWKHWKLUGZHHNRI'HFHPEHULW

³EHFDPHµNQRZQWR(G0RRUH¶WKDW530¶VILQDQFLDOH[SRVXUHLQWKH'2-LQYHVWLJDWLRQZDVµJRLQJ

WR MXPS¶ IURP DURXQG  PLOOLRQ WR DURXQG  PLOOLRQ WKDW 530¶V VHFXULWLHV µ>G@LVFORVXUH

FRXQVHO>ZDV@QRWDZDUH¶RIWKHRYHUFKDUJHHVWLPDWHVVHQWWR'2-DQGWKDW0RRUHPDGHµPLVWDNHV¶

LQFOXGLQJµQRGLVFORVXUHWR>WKH$XGLW)LUP@RUDXGLWFRPPLWWHH¶DWWKH$XGLW&RPPLWWHHPHHWLQJ

RQ-DQXDU\´Id. 7KHQH[WGD\WKH$XGLW&RPPLWWHHGLUHFWHG530WRUHVWDWHLWV

ILQDQFLDOVWDWHPHQWVIRUWKHILUVWWKUHHTXDUWHUVRIILVFDO\HDUE\DFFUXLQJDQPLOOLRQ

OLDELOLW\LQWKHILUVWTXDUWHUDFFUXLQJDPLOOLRQOLDELOLW\LQWKHVHFRQGTXDUWHUDQG

UHGXFLQJ530¶VPLOOLRQDFFUXDOLQWKHWKLUGTXDUWHUE\PLOOLRQIRUDWRWDORI

PLOOLRQId.



                                                   

             2Q$XJXVW530ILOHGD)RUP.ZKLFKDGPLWWHGWKDW530PDGH³HUURUV´LQ

GLVFORVLQJ DQG DFFUXLQJ IRU WKH '2- LQYHVWLJDWLRQ DQG LW ILOHG DPHQGHG )RUP 4¶V IRU HDFK

TXDUWHU LQ ILVFDO \HDU   &RPSO  ±  7KH 6(& DOOHJHV WKDW WKH ³UHVWDWHPHQW ZDV

QHFHVVDU\EHFDXVH530¶VGLVFORVXUHDQGDFFRXQWLQJHUURUVZHUHPDWHULDO´Id.¶ 

9,          7KH6(&¶V&RPSODLQW

             7KH6(&¶VFRPSODLQWFRQVLVWVRIVHYHQFODLPV

                             &ODLPDJDLQVW530DQG0RRUHDOOHJHVWKDWVWDWHPHQWVFRQWDLQHGLQWKH)RUP
                             .)RUP4DQG3URVSHFWXV6XSSOHPHQWILOHGLQ2FWREHU)RUP.DQG
                             )RUP4ILOHGLQ-DQXDU\)RUP.DQG)RUP4ILOHGLQ$SULO
                             )RUP.ILOHGLQ-XO\DQGWKH3URVSHFWXV6XSSOHPHQWILOHGLQ'HFHPEHU
                             ZHUHIDOVHDQGPLVOHDGLQJLQYLRODWLRQRI6HFWLRQDRIWKH6HFXULWLHV
                             $FW&RPSO±

                             &ODLPDJDLQVW530DQG0RRUHDOOHJHVWKDWWKH\HQJDJHGLQDFRXUVHRIFRQGXFW
                             WKDWRSHUDWHGRUZRXOGRSHUDWHDVDIUDXGRUGHFHLWXSRQWKHSXUFKDVHURIVHFXULWLHV
                             LQYLRODWLRQRI6HFWLRQDRIWKH6HFXULWLHV$FW&RPSO±

                             &ODLPDJDLQVW530DOOHJHVWKDWVWDWHPHQWVFRQWDLQHGLQWKH)RUP.)RUP
                             4DQG3URVSHFWXV6XSSOHPHQWILOHGLQ2FWREHU)RUP.DQG)RUP4
                             ILOHGLQ-DQXDU\)RUP.DQG)RUP4ILOHGLQ$SULO)RUP.
                             ILOHGLQ-XO\DQGWKH3URVSHFWXV6XSSOHPHQWILOHGLQ'HFHPEHUZHUH
                             LQDFFXUDWH LQ YLRODWLRQ RI 6HFWLRQ D RI WKH ([FKDQJH $FW DQG ([FKDQJH $FW
                             5XOHVEDDDQGD&RPSO±

                             &ODLPDJDLQVW530DOOHJHVWKDWWKHFRPSDQ\GLGQRWPDLQWDLQLWVERRNVDQG
                             UHFRUGVLQUHDVRQDEOHGHWDLODQGGLGQRWDFFXUDWHO\DQGIDLUO\UHIOHFWWKHWUDQVDFWLRQV
                             RI WKH FRPSDQ\ LQ YLRODWLRQ RI 6HFWLRQ E$ RI WKH ([FKDQJH $FW
                             &RPSO±



     7KH6(&¶VFRPSODLQWRQO\UHIHUVWRWKHDPHQGHGUHSRUWVIRUWKHILUVWDQGVHFRQGTXDUWHUV
EXWWKHDJHQF\¶VRSSRVLWLRQPHQWLRQVDPHQGHGUHSRUWVIRUDOOWKUHHTXDUWHUVDQGLWSURYLGHVWKH
UHSRUWV DV H[KLELWV  See 3O¶V 2SS DW  	 Q 'HFO RI 7LPRWK\ +DOORUDQ >'NW  @
³+DOORUDQ'HFO´([WR+DOORUDQ'HFO>'NW@([WR+DOORUDQ'HFO>'NW@
([WR+DOORUDQ'HFO>'NW@0RUHRYHUWKH&RXUWPD\WDNHMXGLFLDOQRWLFHRISXEOLF
UHFRUGVLQFOXGLQJ6(&ILOLQJVSee Marshall Cty. Health Care Auth. v. Shalala)G
Q'&&LUREVHUYLQJWKDW³PDWWHUVRISXEOLFUHFRUG´VXFKDVVWDWHPHQWVLQWKH
)HGHUDO5HJLVWHUFDQEHH[DPLQHGRQDPRWLRQWRGLVPLVVsee also DiLorenzo v. Norton1R
:/DWQ''&-XO\³%HFDXVH6(&ILOLQJVDUHPDWWHUVRI
SXEOLFUHFRUGWKH\DUHSURSHUO\WKHVXEMHFWRIMXGLFLDOQRWLFH´
                                                                

                &ODLP   DJDLQVW 530 DOOHJHV WKDW WKH FRPSDQ\ GLG QRW GHYLVH DQG PDLQWDLQ D
                V\VWHPRILQWHUQDODFFRXQWLQJFRQWUROVLQYLRODWLRQRI6HFWLRQE%RI WKH
                ([FKDQJH$FW&RPSO±

                &ODLPDJDLQVW0RRUHDOOHJHVWKDWKHIDOVLILHGRUFDXVHGWREHIDOVLILHG530¶V
                ERRNVDQGUHFRUGVLQYLRODWLRQRI([FKDQJH$FW5XOHE&RPSO±

                &ODLPDJDLQVW0RRUHDOOHJHVWKDWKHPDGHIDOVHDQGPLVOHDGLQJVWDWHPHQWVWR
                DFFRXQWDQWV LQ FRQQHFWLRQ ZLWK WKH UHYLHZ RU H[DPLQDWLRQ RI 530¶V ILQDQFLDO
                VWDWHPHQWVLQYLRODWLRQRI([FKDQJH$FW5XOHED&RPSO± 

                                      67$1'$5'2)5(9,(:

,     5XOHE6WDQGDUG

       ³7RVXUYLYHD>5XOHE@PRWLRQWRGLVPLVVDFRPSODLQWPXVWFRQWDLQVXIILFLHQWIDFWXDO

PDWWHUDFFHSWHGDVWUXHWRµVWDWHDFODLPWRUHOLHIWKDWLVSODXVLEOHRQLWVIDFH¶´Ashcroft v. Iqbal

86TXRWLQJBell Atl. Corp. v. Twombly86,QIqbal

WKH6XSUHPH&RXUWUHLWHUDWHGWKHWZRSULQFLSOHVXQGHUO\LQJLWVGHFLVLRQLQTwombly³)LUVWWKH

WHQHWWKDWDFRXUWPXVWDFFHSWDVWUXHDOORIWKHDOOHJDWLRQVFRQWDLQHGLQDFRPSODLQWLVLQDSSOLFDEOH

WR OHJDO FRQFOXVLRQV´ DQG ³>V@HFRQG RQO\ D FRPSODLQW WKDW VWDWHV D SODXVLEOH FODLP IRU UHOLHI

VXUYLYHVDPRWLRQWRGLVPLVV´Id.DW±

       $FODLPLVIDFLDOO\SODXVLEOHZKHQWKHSOHDGHGIDFWXDOFRQWHQW³DOORZVWKHFRXUWWRGUDZWKH

UHDVRQDEOHLQIHUHQFHWKDWWKHGHIHQGDQWLVOLDEOHIRUWKHPLVFRQGXFWDOOHJHG´Id.DWFLWLQJ

Twombly86DW³7KHSODXVLELOLW\VWDQGDUGLVQRWDNLQWRDµSUREDELOLW\UHTXLUHPHQW¶

EXWLWDVNVIRUPRUHWKDQDVKHHUSRVVLELOLW\WKDWDGHIHQGDQWKDVDFWHGXQODZIXOO\´Id.TXRWLQJ

Twombly  86 DW   $ SOHDGLQJ PXVW RIIHU PRUH WKDQ ³ODEHOV DQG FRQFOXVLRQV´ RU D

³IRUPXODLFUHFLWDWLRQRIWKHHOHPHQWVRIDFDXVHRIDFWLRQ´id.TXRWLQJTwombly86DW

DQG ³>W@KUHDGEDUH UHFLWDOV RI WKH HOHPHQWV RI D FDXVH RI DFWLRQ VXSSRUWHG E\ PHUH FRQFOXVRU\

VWDWHPHQWVGRQRWVXIILFH´Id.FLWLQJTwombly86DW




                                                     

       :KHQFRQVLGHULQJDPRWLRQWRGLVPLVVXQGHU5XOHEWKH&RXUWLVERXQGWRFRQVWUXH

DFRPSODLQWOLEHUDOO\LQWKHSODLQWLII¶VIDYRUDQGLWVKRXOGJUDQWWKHSODLQWLII³WKHEHQHILWRIDOO

LQIHUHQFHVWKDWFDQEHGHULYHGIURPWKHIDFWVDOOHJHG´Kowal v. MCI Commc’ns Corp.)G

'&&LU1HYHUWKHOHVVWKH&RXUWQHHGQRWDFFHSWLQIHUHQFHVGUDZQE\WKH

SODLQWLIILIWKRVHLQIHUHQFHVDUHXQVXSSRUWHGE\IDFWVDOOHJHGLQWKHFRPSODLQWQRUPXVWWKH&RXUW

DFFHSWSODLQWLII¶VOHJDOFRQFOXVLRQVSee id. see also Browning v. Clinton)G'&

&LU,QUXOLQJXSRQDPRWLRQWRGLVPLVVIRUIDLOXUHWRVWDWHDFODLPDFRXUWPD\RUGLQDULO\

FRQVLGHURQO\³WKHIDFWVDOOHJHGLQWKHFRPSODLQWGRFXPHQWVDWWDFKHGDVH[KLELWVRULQFRUSRUDWHG

E\ UHIHUHQFH LQ WKH FRPSODLQW DQG PDWWHUV DERXW ZKLFK WKH &RXUW PD\ WDNH MXGLFLDO QRWLFH´

Gustave-Schmidt v. Chao)6XSSG''&FLWLQJEEOC v. St. Francis

Xavier Parochial Sch.)G±'&&LU

,,    5XOHE6WDQGDUG

       )HGHUDO5XOHRI&LYLO3URFHGXUHELPSRVHVKHLJKWHQHGSOHDGLQJVWDQGDUGVLQIUDXGFDVHV

DVSODLQWLIIVPXVW³VWDWHZLWKSDUWLFXODULW\WKHFLUFXPVWDQFHVFRQVWLWXWLQJIUDXGRUPLVWDNH´)HG

5&LY3E+RZHYHU³WKHUXOHVSHFLILFDOO\DOORZVDOOHJDWLRQVRIµLQWHQWNQRZOHGJHDQGRWKHU

FRQGLWLRQRIPLQG¶WREHDYHUUHGJHQHUDOO\´U.S. ex rel. Totten v. Bombardier Corp.)G

'&&LUDSSO\LQJ5XOHEWRFODLPVXQGHUWKH)DOVH&ODLPV$FWTXRWLQJ)HG

5&LY3E7KLVPHDQVWKDWWKHGHJUHHRIVFLHQWHULQYROYHGRUUHTXLUHGIRUDSDUWLFXODUFDXVH

RIDFWLRQLVQRWGHWHUPLQDWLYHRIZKHWKHU5XOHEDSSOLHVSee id.5DWKHUWKHFLUFXPVWDQFHVWKDW

PXVW EH SOHG ³ZLWK VSHFLILFLW\ DUH PDWWHUV VXFK DV WKH µWLPH SODFH DQG FRQWHQWV RI WKH false

UHSUHVHQWDWLRQV¶VXFKUHSUHVHQWDWLRQVEHLQJWKHelement RIIUDXGDERXWZKLFKWKHUXOHLVFKLHIO\

FRQFHUQHG´Id. HPSKDVLVLQRULJLQDOsee also Kowal)GDW³>7@KHSOHDGHUPXVWVWDWH

WKHWLPHSODFHDQGFRQWHQWRIWKHIDOVHPLVUHSUHVHQWDWLRQVWKHIDFWPLVUHSUHVHQWHGDQGZKDWZDV



                                                     

UHWDLQHGRUJLYHQXSDVDFRQVHTXHQFHRIWKHIUDXG´TXRWLQJUnited States v. Cannon)G

'&&LU

       7KH '& &LUFXLW DSSOLHV 5XOH E¶V SOHDGLQJ VWDQGDUGV WR FODLPV RI PLVUHSUHVHQWDWLRQ

XQGHU6HFWLRQERIWKH([FKDQJH$FWSee Kowal)GDW7KHPDMRULW\RIFLUFXLWV

KDYHKHOGWKDW5XOHEDSSOLHVWRFODLPVXQGHUWKH6HFXULWLHV$FWDVZHOOLIWKH\³VRXQGLQIUDXG´

HYHQLIDSODLQWLIIQHHGRQO\DOOHJHQHJOLJHQFHWRVWDWHDFODLPSee, e.g.Rombach v. Chang

)G±G&LU³6RZKLOHDSODLQWLIIQHHGDOOHJHQRPRUHWKDQQHJOLJHQFHWR

SURFHHGXQGHU6HFWLRQDQG6HFWLRQDFODLPVWKDWGRUHO\XSRQDYHUPHQWVRIIUDXGDUH

VXEMHFWWRWKHWHVWRI5XOHE´In re Stac Elecs. Secs. Litig.)G±WK&LU

Melder v. Morris)GQWK&LUShapiro v. UJB Fin. Corp.

)GG&LU³>:@KHQDQGFODLPVDUHJURXQGHGLQIUDXGUDWKHUWKDQ

QHJOLJHQFH5XOHEDSSOLHV´But seeIn re NationsMart Corp. Secs. Litig.)G

WK&LUKROGLQJWKDW³WKHSDUWLFXODULW\UHTXLUHPHQWRI5XOHEGRHVQRWDSSO\WRFODLPV

XQGHU   RI WKH 6HFXULWLHV $FW EHFDXVH SURRI RI IUDXG RU PLVWDNH LV QRW D SUHUHTXLVLWH WR

HVWDEOLVKLQJOLDELOLW\XQGHU´

       7KH'&&LUFXLWKDV\HWWRUXOHRQWKLVLVVXHEXWFRXUWVLQWKLVGLVWULFWKDYHKHOGSODLQWLIIV

DOOHJLQJYLRODWLRQRIWKH6HFXULWLHV$FWWRWKHKHLJKWHQHGSOHDGLQJVWDQGDUGSee Hite v. Leeds

Weld Equity Partners, IV, LP)6XSSG''&QRWLQJWKDWDQDFWLRQXQGHU

6HFWLRQDRIWKH6HFXULWLHV$FWPXVWVDWLVI\5XOHE¶VUHTXLUHPHQWVIn re U.S. Office

Prods. Secs. Litig.)6XSSG''&REVHUYLQJWKDW³WKH'&&LUFXLWKDV

QHYHU VWDWHG ZKHWKHU 5XOH E¶V UHTXLUHPHQW RI SDUWLFXODULW\ DSSOLHV WR FODLPV RI YLRODWLRQ RI

6HFWLRQVDQGDRIWKH6HFXULWLHV$FW´EXWWKDWPDQ\RWKHUFLUFXLWVKDYHDSSOLHG5XOHE

WRWKRVHFODLPV



                                                     

             :LWKUHJDUGWRFODLPVXQGHU6HFWLRQDDQGDRIWKH6HFXULWLHV$FWVSHFLILFDOO\

ZKLFKRQO\UHTXLUHDOOHJDWLRQVRIQHJOLJHQFHFRXUWVKDYHUHTXLUHGWKHSODLQWLIIWRPHHW5XOHE¶V

KHLJKWHQHGSOHDGLQJVWDQGDUGSee, e.g.SEC v. Wey1RFY:/DW

6'1 0DUFK   GLVPLVVLQJ WKH PLVUHSUHVHQWDWLRQ FODLP XQGHU 6HFWLRQ D

EHFDXVHLWGLGQRWPHHW5XOHE¶VUHTXLUHPHQWVSEC v. Thompson)6XSSG

6'1FRQFOXGLQJWKDW6HFWLRQDFODLPV³DOOVRXQGLQIUDXG´VRWKH\PXVWEHSOHG

ZLWKSDUWLFXODULW\

             7KHJUDYDPHQRIWKH6(&¶VDFWLRQXQGHU6HFWLRQKHUHLVIUDXGDQGWKHDJHQF\GRHVQRW

DUJXH WKDW DSSO\LQJ 5XOH E WR &ODLPV  RU  ZRXOG EH LQDSSURSULDWH RWKHU WKDQ LQ D YDJXH

IRRWQRWH LQ LWV RSSRVLWLRQ  See 3O¶V 2SS DW  Q  7KHUHIRUH WKH &RXUW ZLOO XWLOL]H WKH

KHLJKWHQHGSOHDGLQJVWDQGDUGDVVHWRXWLQ5XOHEWRHYDOXDWHGHIHQGDQWV¶PRWLRQVWRGLVPLVV

WKRVHFODLPV+RZHYHUWKHUHPDLQLQJFODLPV±ZKLFKDUHEDVHGRQ6HFWLRQRIWKH([FKDQJH

$FW±ZLOOEHHYDOXDWHGXQGHUWKHWUDGLWLRQDO5XOHEVWDQGDUG





      2WKHU FRXUWV DQDO\]LQJ FODLPV XQGHU 6HFWLRQ  RI WKH ([FKDQJH $FW DV ZHOO DV WKH
([FKDQJH$FW5XOHVKDYHQRWXWLOL]HG5XOHE¶VKHLJKWHQHGSOHDGLQJVWDQGDUGEHFDXVHFODLPV
XQGHUWKDWVHFWLRQGRQRWQHFHVVDULO\VRXQGLQIUDXGSee, e.g.SEC v. e-Smart Techs., Inc.)
6XSSG±''&DQDO\]LQJFODLPVXQGHU6HFWLRQD6HFWLRQE$
6HFWLRQE%DQG5XOHVEDDDQGDSEC v. Familant)6XSS
G  ± ''&  DQDO\]LQJ FODLPV XQGHU 6HFWLRQ D 6HFWLRQ E$ DQG
5XOHVEDDDDQGEComput. Network Corp. v. Spohler1R
:/DW''&0DUFKUHFRJQL]LQJWKDW6HFWLRQRIWKH([FKDQJH
$FW ³UHIOHFWV FRQJUHVVLRQDO FRQFHUQ WKDW LQYHVWRUV EH SURPSWO\ DQG IXOO\ LQIRUPHG´ RI FHUWDLQ
LQIRUPDWLRQDQGWKDWVXFKFODLPVGRQRW³VRXQG>@RQO\LQIUDXG´ 
                                                               

                                            $1$/<6,6

,    7KH6(&KDVVWDWHGDFODLPDJDLQVW530DQG0RRUHXQGHU6HFWLRQDRIWKH
       6HFXULWLHV$FWLQ&ODLP

      ³7KH 6HFXULWLHV $FW LPSRVHV OLDELOLW\ IRU PDWHULDO PLVUHSUHVHQWDWLRQV RU GHFHLW LQ

FRQQHFWLRQZLWKDVHFXULWLHVRIIHULQJ´Weiss v. SEC)G'&&LU 6HFWLRQ

LVDNH\HQIRUFHPHQWSURYLVLRQRIWKH6HFXULWLHV$FWDQG6HFWLRQDSURYLGHV

               ,WVKDOOEHXQODZIXOIRUDQ\SHUVRQLQWKHRIIHURUVDOHRIDQ\VHFXULWLHV
               E\WKHXVHRIDQ\PHDQVRULQVWUXPHQWVRIWUDQVSRUWDWLRQRUFRPPXQLFDWLRQ
               LQLQWHUVWDWHFRPPHUFHRUE\XVHRIWKHPDLOVGLUHFWO\RULQGLUHFWO\WR
               REWDLQPRQH\RUSURSHUW\E\PHDQVRIDQ\XQWUXHVWDWHPHQWRIDPDWHULDO
               IDFWRUDQ\RPLVVLRQWRVWDWHDPDWHULDOIDFWQHFHVVDU\LQRUGHUWRPDNHWKH
               VWDWHPHQWVPDGHLQOLJKWRIWKHFLUFXPVWDQFHVXQGHUZKLFKWKH\ZHUHPDGH
               QRWPLVOHDGLQJ

86&TD

      7RVWDWHDFODLPXQGHU6HFWLRQDWKH6(&PXVWVKRZWKDWGHIHQGDQWVZHUHHQJDJHG

LQWKHRIIHURUVDOHRIVHFXULWLHVWKDWWKH\PDGHPDWHULDOPLVUHSUHVHQWDWLRQVRURPLWWHGPDWHULDO

IDFWVQHFHVVDU\WRPDNHRWKHUVWDWHPHQWVQRWPLVOHDGLQJDQGWKDWGHIHQGDQWVREWDLQHGPRQH\RU

SURSHUW\WKURXJKWKHXVHRIWKHPLVVWDWHPHQWVRURPLVVLRQVId.see also SEC v. Current Fin.

Servs., Inc.)6XSSG''&SEC v. Better Life Club of Am., Inc.)6XSS

  ''&   2QH QHHG QRW GHPRQVWUDWH NQRZOHGJH RI ZURQJGRLQJ RU VFLHQWHU WR

HVWDEOLVKDYLRODWLRQRI6HFWLRQDSURRIRIQHJOLJHQFHLVVXIILFLHQWAaron v. SEC86

FRQFOXGLQJWKDW6HFWLRQD³LVGHYRLGRIDQ\VXJJHVWLRQZKDWVRHYHURID

VFLHQWHUUHTXLUHPHQW´Weiss)GDWSEC v. Steadman)G'&&LU

REVHUYLQJWKDWXQGHUWKLVSURYLVLRQDFRPSDQ\LV³OLDEOHPHUHO\IRURPLWWLQJGLVFORVXUHRI

OLDELOLWLHVQHJOLJHQWO\±LQRWKHUZRUGVIRUIDLOLQJWRGLVFORVHOLDELOLWLHVDERXWZKLFK>LW@should

KDYHNQRZQ´HPSKDVLVLQRULJLQDO




                                                 

       7KH6(&DOOHJHVWKDW530DQG0RRUHPDGHPDWHULDOPLVVWDWHPHQWVRURPLVVLRQVLQQLQH

6(&ILOLQJVEHWZHHQ2FWREHUDQG'HFHPEHUSee &RPSO

                                         2FWREHU)LOLQJV

       7KH DJHQF\ DOOHJHV WKDW GHIHQGDQWV ZHUH UHTXLUHG WR GLVFORVH DQG DFFUXH IRU D ORVV

FRQWLQJHQF\LQWKUHH6(&ILOLQJVLQ2FWREHUEHFDXVHE\WKDWWLPHWKH\KDGUHFHLYHGDFRS\

RIWKHqui tamFRPSODLQWILOHGXQGHUWKH)&$DQGWKH\KDGDOUHDG\DFNQRZOHGJHGWR'2-WKDW

7UHPFRRYHUFKDUJHGWKHJRYHUQPHQWRQVHYHUDOFRQWUDFWVE\PRUHWKDQPLOOLRQ&RPSO

%HFDXVHQRQHRIWKHILOLQJVPHQWLRQHGWKH'2-LQYHVWLJDWLRQWKH6(&FODLPVWKDWWKH\

ZHUHIDOVHDQGPLVOHDGLQJ&RPSO±

       2Q2FWREHU530ILOHGLWV)RUP.&RPSO7KH6(&DOOHJHVWKDWWKLV

GRFXPHQW ³SXUSRUWHG WR SURYLGH WKH FRPSDQ\¶V ILQDQFLDO UHVXOWV IRU LWV ILVFDO ILUVW TXDUWHU EXW

PLVOHDGLQJO\ IDLOHG WR GLVFORVH WKH PDWHULDO LPSDFW RI WKH '2- LQYHVWLJDWLRQ RQ WKRVH UHVXOWV´

&RPSO  

       2Q2FWREHU530ILOHGLWV)RUP4&RPSO7KH)RUP4LQFOXGHGD

VHFWLRQWLWOHG³&RQWLQJHQFLHV´ZKLFKVWDWHGWKHIROORZLQJ

                 :HDUHSDUW\WRYDULRXVFODLPVDQGODZVXLWVDULVLQJLQWKHQRUPDOFRXUVHRI
                 EXVLQHVV$OWKRXJKZHFDQQRWSUHFLVHO\SUHGLFWWKHDPRXQWRIDQ\OLDELOLW\
                 WKDWPD\XOWLPDWHO\DULVHZLWKUHVSHFWWRDQ\RIWKHVHPDWWHUVZHUHFRUG
                 SURYLVLRQV ZKHQ ZH FRQVLGHU WKH OLDELOLW\ SUREDEOH DQG UHDVRQDEO\
                 HVWLPDEOH  2XU SURYLVLRQV DUH EDVHG RQ KLVWRULFDO H[SHULHQFH DQG OHJDO
                 DGYLFH UHYLHZHG TXDUWHUO\ DQG DGMXVWHG DFFRUGLQJ WR GHYHORSPHQWV ,Q
                 JHQHUDORXUDFFUXDOVLQFOXGLQJRXUDFFUXDOVIRUHQYLURQPHQWDOZDUUDQW\
                 DQGWD[OLDELOLWLHVGLVFXVVHGIXUWKHUEHORZUHSUHVHQWWKHEHVWHVWLPDWHRID
                 UDQJHRISRVVLEOHORVVHV(VWLPDWLQJSUREDEOHORVVHVUHTXLUHVWKHDQDO\VLV
                 RI PXOWLSOH IRUHFDVWHG IDFWRUV WKDW RIWHQ GHSHQG RQ MXGJPHQWV DERXW
                 SRWHQWLDODFWLRQVE\WKLUGSDUWLHVVXFKDVUHJXODWRUVFRXUWVDQGVWDWHDQG
                 IHGHUDOOHJLVODWXUHV&KDQJHVLQWKHDPRXQWVRIRXUORVVSURYLVLRQVZKLFK
                 FDQEHPDWHULDODIIHFWRXU&RQVROLGDWHG6WDWHPHQWVRI,QFRPH:KLOHLWLV
                 UHDVRQDEO\SRVVLEOHWKDWH[FHVVOLDELOLWLHVLIWKH\ZHUHWRRFFXUFRXOGEH
                 PDWHULDOWRRSHUDWLQJUHVXOWVLQDQ\JLYHQTXDUWHURU\HDURIWKHLUUHFRJQLWLRQ
                 ZHGRQRWEHOLHYHWKDWLWLVUHDVRQDEO\SRVVLEOHWKDWH[FHVVOLDELOLWLHVZRXOG


                                                     

               KDYH D PDWHULDO DGYHUVH HIIHFW RQ RXU ORQJWHUP UHVXOWV RI RSHUDWLRQV
               OLTXLGLW\RUFRQVROLGDWHGILQDQFLDOSRVLWLRQ

)RUP 4 KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDGG

TKWPsee also &RPSO±([3WR:DJHQHU'HFO>'NW@'HFORI'DUUHQ$

/DYHUQH>'NW@³/DYHUQH'HFO´([WR/DYHUQH'HFO>'NW@7KH6(&DOOHJHV

WKDW530RPLWWHGDQ\LQIRUPDWLRQDERXWWKH'2-LQYHVWLJDWLRQDQGWKDWWKHRPLVVLRQPDGHWKH

GLVFXVVLRQ UHJDUGLQJ FRQWLQJHQFLHV PLVOHDGLQJ EHFDXVH D PDWHULDO ORVV ZDV SUREDEOH DQG

UHDVRQDEO\HVWLPDEOHE\2FWREHU&RPSO

      7KH)RUP4DOVRLQFOXGHGDVHFWLRQWLWOHG³&RQWUROVDQG3URFHGXUHV´ZKLFKVDLG

               2XU&KLHI([HFXWLYH2IILFHUDQG&KLHI)LQDQFLDO2IILFHUDIWHUHYDOXDWLQJ
               WKH HIIHFWLYHQHVV RI RXU GLVFORVXUH FRQWUROV DQG SURFHGXUHV    KDYH
               FRQFOXGHG WKDW DV RI WKH (YDOXDWLRQ 'DWH RXU GLVFORVXUH FRQWUROV DQG
               SURFHGXUHV ZHUH HIIHFWLYH LQ HQVXULQJ WKDW LQIRUPDWLRQ UHTXLUHG WR EH
               GLVFORVHGE\XVLQWKHUHSRUWVZHILOHRUVXEPLWXQGHUWKH([FKDQJH$FW
               LVUHFRUGHGSURFHVVHGVXPPDUL]HGDQGUHSRUWHGZLWKLQWKHWLPHSHULRGV
               VSHFLILHGLQWKH&RPPLVVLRQ¶VUXOHVDQGIRUPVDQGLVDFFXPXODWHGDQG
               FRPPXQLFDWHGWRRXUPDQDJHPHQWLQFOXGLQJWKH&KLHI([HFXWLYH2IILFHU
               DQGWKH&KLHI)LQDQFLDO2IILFHUDVDSSURSULDWHWRDOORZIRUWLPHO\GHFLVLRQV
               UHJDUGLQJUHTXLUHGGLVFORVXUH

)RUP4KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDGG

TKWP&RPSO7KH6(&FODLPVWKDWWKLVVHFWLRQZDVDOVRIDOVHDQGPLVOHDGLQJSDUWLFXODUO\

EHFDXVH³530ODWHUDGPLWWHGLQFRQQHFWLRQZLWKLWVUHVWDWHPHQW>WKDW@LWVGLVFORVXUHFRQWUROVDQG

SURFHGXUHVZHUHQRWHIIHFWLYHDWWKHHQGRIWKHILUVWTXDUWHU´&RPSO

      2Q2FWREHU530ILOHGD3URVSHFWXV6XSSOHPHQWZLWKWKH6(&IRUDPLOOLRQ

QRWHVRIIHULQJ&RPSO7KH3URVSHFWXV6XSSOHPHQWVWDWHG

               ,W LV LPSRUWDQW IRU \RX WR UHDG DQG FRQVLGHU DOO LQIRUPDWLRQ FRQWDLQHG RU
               LQFRUSRUDWHGE\UHIHUHQFHLQWKLVSURVSHFWXVVXSSOHPHQWLQPDNLQJ\RXU
               LQYHVWPHQWGHFLVLRQ:H³LQFRUSRUDWHE\UHIHUHQFH´LQWRWKLVSURVSHFWXV
               VXSSOHPHQWDQGWKHDFFRPSDQ\LQJSURVSHFWXVWKHLQIRUPDWLRQZHILOHZLWK
               WKH6(&



                                                    

3URVSHFWXV 6XSSOHPHQW KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWD

GGEKWP&RPSOsee also ([6WR:DJHQHU'HFO>'NW@([WR

/DYHUQH'HFO>'NW@*LYHQLWVH[SUHVVLQFRUSRUDWLRQRIRWKHUDOOHJHGO\LQFRPSOHWH6(&

ILOLQJVWKHDJHQF\FODLPVWKDWWKH3URVSHFWXV6XSSOHPHQWZDVDOVRPDWHULDOO\IDOVHDQGPLVOHDGLQJ

&RPSO

                                        -DQXDU\)LOLQJV

       7KHFRPSODLQWDOOHJHVWKDWWZR6(&ILOLQJVLQ-DQXDU\ZHUHDOVRIDOVHDQGPLVOHDGLQJ

EHFDXVHWKH\GLGQRWGLVFORVHRUDFFUXHIRUWKH'2-LQYHVWLJDWLRQ&RPSO±7KH6(&

FODLPVWKDWE\HDUO\-DQXDU\530DQG0RRUHNQHZWKDW530KDGDOUHDG\DJUHHGWRVXEPLW

DVHWWOHPHQWRIIHUWR'2-E\-DQXDU\DQGWKDWWKHVHWWOHPHQWRIIHUEHLQJSUHSDUHGZDV

IRUDSSUR[LPDWHO\±PLOOLRQ&RPSO±

       2Q-DQXDU\530ILOHGD)RUP.DVZHOODVD)RUP4IRUWKHILVFDOVHFRQG

TXDUWHU&RPSO(DFKILOLQJFRQWDLQHGVWDWHPHQWVLGHQWLFDOWRWKRVHLQ530¶V)RUPV.

DQG 4 LQ 2FWREHU  DQG WKH 6(& FKDOOHQJHV WKH VWDWHPHQWV DQG RPLVVLRQV RQ WKH VDPH

JURXQGV  &RPSO  ± ([ 4 WR :DJHQHU 'HFO >'NW  @ ([  WR /DYHUQH 'HFO

>'NW@

                                          $SULO)LOLQJV

       7KH6(&DOVRDOOHJHVLQWKHFRPSODLQWWKDWWKH)RUP.DQG)RUP4ILOHGRQ$SULO

ZHUHIDOVHDQGPLVOHDGLQJ&RPSO

       7KH)RUP.GHVFULEHGWKHDFFUXDOUHODWHGWRWKH'2-LQYHVWLJDWLRQ

                $V RI )HEUXDU\   EDVHG RQ GLVFXVVLRQV RFFXUULQJ RQ 0DUFK 
                 WKH &RPSDQ\ UHFRUGHG D  PLOOLRQ DFFUXDO DVVRFLDWHG ZLWK DQ
                LQYHVWLJDWLRQRIWKH&RPSDQ\¶V%XLOGLQJ6ROXWLRQV*URXSURRILQJFRQWUDFWV
                ZLWKWKH86*HQHUDO6HUYLFHV$GPLQLVWUDWLRQWKH³*6$´7KHVXEVWDQWLDO
                PDMRULW\RIWKHDFFUXDOUHODWHVWRWKHVDOHRISURGXFWVDQGVHUYLFHVIURP
                WR7KH&RPSDQ\¶V%XLOGLQJ6ROXWLRQV*URXSLVLQRQJRLQJVHWWOHPHQW


                                                   

                GLVFXVVLRQVZLWKWKH86'HSDUWPHQWRI-XVWLFHWKH³'2-´DQGWKH*6$
                DLPHGDWUHVROYLQJWKHLQYHVWLJDWLRQ7KH&RPSDQ\LVFRRSHUDWLQJZLWKWKH
                LQYHVWLJDWLRQ ZKLFK LQYROYHV FRPSOLDQFH ZLWK FHUWDLQ SULFLQJ WHUPV DQG
                FRQGLWLRQV RI *6$ FRQWUDFWV XQGHU ZKLFK WKH &RPSDQ\¶V %XLOGLQJ
                6ROXWLRQV*URXSURRILQJGLYLVLRQVROGSURGXFWVDQGVHUYLFHVWRWKHIHGHUDO
                JRYHUQPHQW 7KH DFWXDO DPRXQW RI WKH &RPSDQ\¶V ORVV ZKLFK UHPDLQV
                VXEMHFWWRDSSURYDOE\WKH'2-PD\YDU\IURPWKHDPRXQWRIWKHDFFUXDO

)RUP.KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDGGN

KWPsee ([WR/DYHUQH'HFO>'NW@

       7KH)RUP4FRQWDLQHGWKHIROORZLQJVWDWHPHQWUHJDUGLQJWKHLQYHVWLJDWLRQDQGDFFUXDO

                'XULQJWKHTXDUWHUHQGHG)HEUXDU\ZHUHFRUGHGDPLOOLRQ
                DFFUXDODVVRFLDWHGZLWKVHWWOHPHQWGLVFXVVLRQVWKDWZHDUHFXUUHQWO\KDYLQJ
                ZLWKWKH'2-DQGWKH*6$2IILFHRI,QVSHFWRU*HQHUDODLPHGDWUHVROYLQJ
                DQH[LVWLQJLQYHVWLJDWLRQ:HKDYHFRRSHUDWHGDQGFRQWLQXHWRFRRSHUDWH
                ZLWKWKHLQYHVWLJDWLRQZKLFKLQYROYHVRXUFRPSOLDQFHZLWKFHUWDLQSULFLQJ
                WHUPVDQGFRQGLWLRQVRIRXU*6$0XOWLSOH$ZDUG6FKHGXOHFRQWUDFWVXQGHU
                ZKLFKWKHURRILQJGLYLVLRQRIRXU%XLOGLQJ6ROXWLRQV*URXSVROGSURGXFWV
                DQG VHUYLFHV WR WKH IHGHUDO JRYHUQPHQW 7KH DFFUXDO IRU WKLV FRQWLQJHQF\
                UHSUHVHQWVRXUDVVHVVPHQWRIWKHDPRXQWRISUREDEOHORVVWKDWPD\UHVXOW
                IURPWKLVPDWWHU7KHVXEVWDQWLDOPDMRULW\RIWKHSUREDEOHORVVUHODWHVWRWKH
                VDOHRISURGXFWVDQGVHUYLFHVLQWKHSHULRGIURPWR,QDVVHVVLQJ
                RXU SUREDEOH ORVV ZH KDYH FRQVLGHUHG WKH SRWHQWLDOO\ GLVSXWHG DPRXQWV
                XQGHUWKHUHOHYDQWFRQWUDFWVWRJHWKHUZLWKRXUXQGHUVWDQGLQJRISROLFLHVIRU
                UHVROYLQJVXFKPDWWHUV7KHDFWXDODPRXQWRIRXUORVVXQGHUWKHWHUPVRI
                DQ\VHWWOHPHQWPD\YDU\IURPWKHDPRXQWRIWKHDFFUXDO

)RUP4KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDGG

TKWPsee ([WR/DYHUQH'HFO>'NW@

       $OWKRXJKWKHVHILOLQJVSXEOLFO\GLVFORVHGWKH'2-LQYHVWLJDWLRQDQGWKHUHODWHGDFFUXDOIRU

WKH ILUVW WLPH WKH 6(& FODLPV WKDW ERWK ILOLQJV ³PLVOHDGLQJO\ LQGLFDWHG WKDW 530 KDG WLPHO\

GLVFORVHGDQGDFFUXHGIRUWKH'2-LQYHVWLJDWLRQ´&RPSOZKHQLQIDFW³530LQFRUUHFWO\

UHFRUGHGWKHHQWLUHDFFUXDODVDFKDUJHDJDLQVWLQFRPHLQWKHWKLUGTXDUWHURIILVFDOUDWKHU

WKDQUHFRUGLQJDSSURSULDWHSRUWLRQVRIWKHDFFUXDOLQWKHILUVWDQGVHFRQGTXDUWHUVDVUHTXLUHGE\

>*HQHUDOO\$FFHSWHG$FFRXQWLQJ3ULQFLSOHV@´3O¶V2SSDW



                                                   

                                            -XO\)LOLQJ

       7KH6(&VWDWHVLQWKHFRPSODLQWWKDW530¶V)RUP.IRUWKHILVFDO\HDUVXIIHUHG

IURP WKH VDPH GHIHFWV DV WKH RWKHU ILOLQJV GXULQJ ILVFDO \HDU  WKDW LV WKDW WKH )RUP .

³PLVOHDGLQJO\LQGLFDWHGWKDW530WLPHO\GLVFORVHGDQGDFFUXHGIRUWKH'2-LQYHVWLJDWLRQLQWKH

WKLUGTXDUWHU´DQG³PLVOHDGLQJO\VWDWHGWKDW530¶VLQWHUQDOFRQWUROVZHUHHIIHFWLYH´&RPSO

see ([WR/DYHUQH'HFO>'NW@

                                         'HFHPEHU)LOLQJ

       )LQDOO\ WKH FRPSODLQW DOVR DOOHJHV WKDW 530 ILOHG D IDOVH DQG PLVOHDGLQJ 3URVSHFWXV

6XSSOHPHQWRQ'HFHPEHULQFRQQHFWLRQZLWKDPLOOLRQQRWHVRIIHULQJ&RPSO

%HFDXVHWKH3URVSHFWXV6XSSOHPHQWLQFRUSRUDWHGWKH)RUP.ILOHGRQ-XO\DVZHOODV

DOORI530¶VRWKHU6(&ILOLQJVWKH6(&FODLPVWKDWLWZDVDOVRIDOVHDQGPLVOHDGLQJ&RPSO

see([9WR:DJHQHU'HFO>'NW@

       530DQG0RRUHVHHNWRGLVPLVVWKHDJHQF\¶V6HFWLRQDFODLPIRUVHYHUDOUHDVRQV

7KH\MRLQWO\FRQWHQGWKDWWKHDJHQF\¶VFODLPIDLOVEHFDXVHGHIHQGDQWVODFNHGDGXW\WRGLVFORVHRU

DFFUXHIRUWKH'2-LQYHVWLJDWLRQ530DOVRDUJXHVWKDWWKHIDLOXUHWRGLVFORVHRUDFFUXHIRU

WKH '2- LQYHVWLJDWLRQ ZDV QRW PDWHULDO  WKDW DQ\ DOOHJHG PLVVWDWHPHQWV ZHUH RSLQLRQ

VWDWHPHQWVDQGWKH6(&GLGQRWDOOHJHWKDWGHIHQGDQWVNQHZWKDWWKH\ZHUHIDOVHDQGWKDWWKH

6(&KDVQRWDOOHJHGWKDWWKHPDWHULDOPLVVWDWHPHQWVRURPLVVLRQVRFFXUUHGLQWKHRIIHURUVDOHRI

VHFXULWLHV  $QG 0RRUH PDLQWDLQV WKDW WKH 6(& KDV IDLOHG WR DOOHJH WKDW KH REWDLQHG PRQH\ RU

SURSHUW\E\PHDQVRIDQXQWUXHVWDWHPHQWRUPDWHULDORPLVVLRQ




                                                      

              $            7KH6(&KDVVXIILFLHQWO\DOOHJHGWKDWGHIHQGDQWVKDGDGXW\WRGLVFORVHDQG
                             DFFUXHIRUWKH'2-LQYHVWLJDWLRQSULRUWRWKH$SULOILOLQJV

                                 /HJDO6WDQGDUGIRUD'XW\WR'LVFORVH

             6HFWLRQDSURYLGHVWKDW³>L@WVKDOOEHXQODZIXOIRUDQ\SHUVRQLQWKHRIIHURUVDOHRI

DQ\VHFXULWLHVWRREWDLQPRQH\RUSURSHUW\E\PHDQVRIDQ\XQWUXHVWDWHPHQWRIDPDWHULDOIDFW

RUDQ\RPLVVLRQWRVWDWHDPDWHULDOIDFWQHFHVVDU\LQRUGHUWRPDNHWKHVWDWHPHQWVPDGHLQOLJKWRI

WKHFLUFXPVWDQFHVXQGHUZKLFKWKH\DUHPDGHQRWPLVOHDGLQJ´86&TD'HIHQGDQWV

FRQWHQGWKDWWKH6HFWLRQDFODLPEDVHGRQRPLVVLRQVIDLOVEHFDXVHWKH\ODFNHGDGXW\WR

GLVFORVHWKHDOOHJHGO\RPLWWHGLQIRUPDWLRQ5300HPDW±0RRUH0HPDW±

             $OWKRXJK LW GRHV QRW DSSHDU WKDW WKH '& &LUFXLW KDV GLUHFWO\ DGGUHVVHG WKH LVVXH RI

RPLVVLRQV LQ WKH FRQWH[W RI 6HFWLRQ D FRXUWV LQ WKLV GLVWULFW KDYH LQWHUSUHWHG 6HFWLRQ D

EDVHGRQWKHSULQFLSOHVDSSOLHGLQ6HFWLRQEDQG5XOHEFDVHVEHFDXVHWKHODQJXDJHRI

5XOHESURPXOJDWHGSXUVXDQWWR6HFWLRQELVH[WUHPHO\VLPLODUWRWKHODQJXDJHLQ6HFWLRQ

DSee, e.g. United States v. Crop Growers Corp.)6XSS±''&

see also 86&ME &)5E




           5XOHEVWDWHV
                             ,WVKDOOEHXQODZIXOIRUDQ\SHUVRQGLUHFWO\RULQGLUHFWO\E\WKHXVHRIDQ\
                             PHDQVRULQVWUXPHQWDOLW\RILQWHUVWDWHFRPPHUFHRURIWKHPDLOVRURIDQ\
                             IDFLOLW\RIDQ\QDWLRQDOVHFXULWLHVH[FKDQJH
                                    D 7RHPSOR\DQ\GHYLFHVFKHPHRUDUWLILFHWRGHIUDXG
                                    E7RPDNHDQ\XQWUXHVWDWHPHQWRIDPDWHULDOIDFWRUWRRPLWWRVWDWHD
                                         PDWHULDOIDFWQHFHVVDU\LQRUGHUWRPDNHWKHVWDWHPHQWVPDGHLQWKH
                                         OLJKW RI WKH FLUFXPVWDQFHV XQGHU ZKLFK WKH\ ZHUH PDGH QRW
                                         PLVOHDGLQJRU
                                    F 7RHQJDJHLQDQ\DFWSUDFWLFHRUFRXUVHRIEXVLQHVVZKLFKRSHUDWHV
                                         RUZRXOGRSHUDWHDVDIUDXGRUGHFHLWXSRQDQ\SHUVRQ
                             LQFRQQHFWLRQZLWKWKHSXUFKDVHRUVDOHRIDQ\VHFXULW\
&)5E
                                                                 

      7KH6XSUHPH&RXUWKDVKHOGLQWKHFRQWH[WRI6HFWLRQERIWKH6HFXULWLHV([FKDQJH$FW

WKDW³>Z@KHQDQDOOHJDWLRQRIIUDXGLVEDVHGXSRQQRQGLVFORVXUHWKHUHFDQEHQRIUDXGDEVHQWD

GXW\WRVSHDN´Chiarella v. United States86³%XWRQHZKRIDLOVWR

GLVFORVHPDWHULDOLQIRUPDWLRQSULRUWRWKHFRQVXPPDWLRQRIDWUDQVDFWLRQFRPPLWVIUDXGRQO\ZKHQ

KHLVXQGHUDGXW\WRGRVR´7KH'&&LUFXLWKDVLQWHUSUHWHGChiarellaWRPHDQWKDWDGXW\WR

GLVFORVHXQGHU6HFWLRQEDWWDFKHV³RQO\ZKHQDSDUW\KDVOHJDOREOLJDWLRQVRWKHUWKDQDPHUH

GXW\WRFRPSO\ZLWKWKHJHQHUDODQWLIUDXGSURVFULSWLRQVLQWKHIHGHUDOVHFXULWLHVODZV´Dirks v.

SEC)G'&&LUrev’d on other grounds86

      )XUWKHUDSDUW\KDVDGXW\WRGLVFORVHPDWHULDOLQIRUPDWLRQQRWRQO\ZKHQUHTXLUHGE\D

VSHFLILFUXOHRUUHJXODWLRQEXW³ZKHQVLOHQFHZRXOGPDNHRWKHUVWDWHPHQWVPLVOHDGLQJRUIDOVH´

SEC v. Brown)6XSSG''&TXRWLQJIn re XM Satellite Radio Holdings

Sec. Litig.)6XSSG''&,QWKLVVHFRQGVFHQDULR³>W@KHWRXFKVWRQHRI

WKHLQTXLU\LVZKHWKHUGHIHQGDQWV¶UHSUHVHQWDWLRQVRURPLVVLRQVFRQVLGHUHGWRJHWKHUDQGLQ

FRQWH[WZRXOGDIIHFWWKHWRWDOPL[RILQIRUPDWLRQDQGWKHUHE\PLVOHDGDUHDVRQDEOHLQYHVWRU´Id.

TXRWLQJIn re XM Satellite Radio)6XSSGDW

      7KHUHIRUHZKHWKHUGHIHQGDQWVFDQEHKHOGOLDEOHIRUIDLOLQJWRGLVFORVHLQIRUPDWLRQLQWKHLU

VXEPLVVLRQVWRWKH6(&WXUQVRQZKHWKHUWKH\KDGDGXW\WRGRVR±HLWKHUEHFDXVHDGXW\ZDV

H[SUHVVO\LPSRVHGE\UXOHRUVWDWXWHRULQRUGHUWRPDNHRWKHUVWDWHPHQWVQRWPLVOHDGLQJ7KH

&RXUWILQGVWKDWWKH6(&KDVDOOHJHGVXIILFLHQWIDFWVWRVKRZWKDWGHIHQGDQWVKDGDGXW\WRGLVFORVH

WKH'2-LQYHVWLJDWLRQSXUVXDQWWRDFFRXQWLQJVWDQGDUGV

                2EOLJDWLRQWR'LVFORVHRU$FFUXHIRUWKH'2-,QYHVWLJDWLRQ8QGHU$6&

      7KH 6(& SRLQWV WR *HQHUDOO\ $FFHSWHG $FFRXQWLQJ 3ULQFLSOHV ³*$$3´ LQ SDUWLFXODU

$FFRXQWLQJ 6WDQGDUGV &RGLILFDWLRQ  ³$6& ´ DV D VRXUFH RI WKH GXW\ WR GLVFORVH



                                                 

&RPSOsee 3O¶V2SSDW±7KHDJHQF\DUJXHVWKDWIURPDWOHDVW0DUFKWKURXJK

$SULOWKH'2-LQYHVWLJDWLRQUHSUHVHQWHGDORVVFRQWLQJHQF\WKDWVKRXOGKDYHEHHQDFFUXHG

IRURUDWOHDVWGLVFORVHG3O¶V2SSDW±'HIHQGDQWVPDLQWDLQWKDWWKH\KDGQRREOLJDWLRQWR

GRHLWKHUXQGHU$6&5300HPDW±0RRUH0HPDW±

       )LQDQFLDOVWDWHPHQWVLQFOXGHGZLWKDQLVVXHU¶V6(&ILOLQJVPXVWFRPSO\ZLWK*$$3DQG

ILQDQFLDO VWDWHPHQWV ILOHG ZLWK WKH 6(& WKDW DUH QRW SUHSDUHG LQ DFFRUGDQFH ZLWK *$$3 DUH

SUHVXPHGWREHPLVOHDGLQJInd. Pub. Ret. Sys. v. SAIC, Inc.)GG&LU

&)5    7KH 6(& UHOLHV RQ $6&  ZKLFK SURYLGHV DFFRXQWLQJ JXLGDQFH IRU WKH

DFFUXDODQGGLVFORVXUHRIDORVVFRQWLQJHQF\ZKLFKLVGHILQHGDV³DQH[LVWLQJFRQGLWLRQVLWXDWLRQ

RUVHWRIFLUFXPVWDQFHVLQYROYLQJXQFHUWDLQW\DVWRDSRVVLEOHORVVWKDWZLOOEHUHVROYHGZKHQRQH

RUPRUHIXWXUHHYHQWVRFFXUVRUIDLOVWRRFFXU´&RPSOsee also ([&WR:DJHQHU'HFO

>'NW@³$6&´DW /RVVFRQWLQJHQFLHVFDQLQFOXGHDFWXDORUSRVVLEOHFODLPVDV

ZHOODVSHQGLQJRUWKUHDWHQHGOLWLJDWLRQ&RPSOsee also $6&DW7KH6(&

FRQWHQGVWKDWWKH'2-LQYHVWLJDWLRQZDVDORVVFRQWLQJHQF\WKDWQHHGHGWREHGLVFORVHGEHFDXVHLW

ZDVUHDVRQDEO\SRVVLEOHWKDW530ZRXOGVXIIHUDORVVDQGWKDWLWQHHGHGWREHDFFUXHGIRUEHFDXVH

WKHLQIRUPDWLRQDYDLODEOHWR530DQG0RRUHVXJJHVWHGWKDWDORVVZDVSUREDEOHDQGLWFRXOGEH

UHDVRQDEO\HVWLPDWHGSee 3O¶V2SSDW±

       7KH DSSOLFDEOH DFFRXQWLQJ VWDQGDUGV VHW RXW GLIIHUHQW UXOHV IRU FODLPV WKDW KDYH EHHQ

DVVHUWHGDQGWKRVHWKDWKDYH\HWWREHDVVHUWHG3XUVXDQWWR$6&IRUDFODLPWKDWKDV

EHHQ DVVHUWHG DQ LVVXHU PXVW GLVFORVH D ORVV FRQWLQJHQF\ LI WKHUH LV ³DW OHDVW D UHDVRQDEOH

SRVVLELOLW\´WKDWDORVVPD\EHLQFXUUHGHYHQLIWKHDPRXQWFDQQRWEHUHDVRQDEO\HVWLPDWHG$6&

DWid. DWidDWsee also &RPSO$ORVVFRQWLQJHQF\




                                                    

LVUHDVRQDEO\SRVVLEOHLIWKHOLNHOLKRRGWKDWLWZLOORFFXU³LVPRUHWKDQUHPRWHEXWOHVVWKDQOLNHO\´

$6&DW

       :LWKUHVSHFWWRFODLPVWKDWKDYHQRW\HWEHHQDVVHUWHGGLVFORVXUHLVQRWUHTXLUHG³LIWKHUH

KDV EHHQ QR PDQLIHVWDWLRQ E\ D SRWHQWLDO FODLPDQW RI DQ DZDUHQHVV RI D SRVVLEOH FODLP RU

DVVHVVPHQW´XQOHVV³>L@WLVFRQVLGHUHGSUREDEOHWKDWDFODLPZLOOEHDVVHUWHG´DQG³>W@KHUH

LVDUHDVRQDEOHSRVVLELOLW\WKDWWKHRXWFRPHZLOOEHXQIDYRUDEOH´$6&DW

       $OVR$6&SURYLGHVZLWKUHVSHFWWRDQ³XQDVVHUWHGFODLP´WKDWWKHHQWLW\PXVWFRQVLGHU

WKHSUREDELOLW\RIWKHDVVHUWLRQRIFODLPVDQGWKHSRVVLELOLW\RIORVVWRGHWHUPLQHLIWKHLQYHVWLJDWLRQ

PXVWEHGLVFORVHG$6&DW,IDVVHUWLRQRIDFODLP³LVQRWSUREDEOHQRDFFUXDORU

GLVFORVXUHZRXOGEHUHTXLUHG´Id.DW%XWLIDVVHUWLRQRIDFODLPLVSUREDEOHWKHQ

GLVFORVXUH ZRXOG EH ³UHTXLUHG LQ HLWKHU RI WKH IROORZLQJ FLUFXPVWDQFHV  D >D@Q XQIDYRUDEOH

RXWFRPH LV SUREDEOH EXW WKH DPRXQW RI ORVV FDQQRW EH UHDVRQDEO\ HVWLPDWHG >RU@ E >D@Q

XQIDYRUDEOH RXWFRPH LV UHDVRQDEO\ SRVVLEOH EXW QRW SUREDEOH´  Id. $QG ³>L@I DQ XQIDYRUDEOH

RXWFRPH LV SUREDEOH DQG WKH DPRXQW RI ORVV FDQ EH UHDVRQDEO\ HVWLPDWHG DFFUXDO RI D ORVV LV

UHTXLUHG´Id.DW

       7R GHWHUPLQH WKH SUREDELOLW\ RI DQ XQIDYRUDEOH RXWFRPH LQ DQ\ OLWLJDWLRQ FODLP RU

DVVHVVPHQW $6&  OLVWV D QXPEHU RI IDFWRUV WKH FRPSDQ\ PD\ FRQVLGHU LQFOXGLQJ   WKH

QDWXUHRIWKHOLWLJDWLRQFODLPRUDVVHVVPHQWWKHSURJUHVVRIWKHFDVHWKHRSLQLRQVRIOHJDO

FRXQVHORURWKHUDGYLVRUVWKHH[SHULHQFHRIWKHHQWLW\LQVLPLODUFDVHVWKHH[SHULHQFHRI

RWKHUHQWLWLHVDQG³DQ\GHFLVLRQRIWKHHQWLW\¶VPDQDJHPHQWDVWRKRZWKHHQWLW\LQWHQGVWR

UHVSRQGWRWKHODZVXLWFODLPRUDVVHVVPHQWIRUH[DPSOHDGHFLVLRQWRFRQWHVWWKHFDVHYLJRURXVO\

RUDGHFLVLRQWRVHHNDQRXWRIFRXUWVHWWOHPHQW´$6&DW




                                                    

             $6&UHTXLUHVWKDWDQLVVXHUUHFRUGDQDFFUXDOIRUDORVVFRQWLQJHQF\DVDFKDUJHDJDLQVW

LQFRPHLIDQXQIDYRUDEOHRXWFRPHLVGHWHUPLQHGWREHSUREDEOHDQGWKHDPRXQWRIORVVFDQEH

UHDVRQDEO\HVWLPDWHG$6&DWid. DWid. DW+RZHYHU

WKH³ILOLQJRIDVXLWRUIRUPDODVVHUWLRQRIDFODLPRUDVVHVVPHQWGRHVQRWDXWRPDWLFDOO\LQGLFDWH

WKDWDFFUXDORIDORVVPD\EHDSSURSULDWH´Id.DW

                             D            7KH6(&KDVDOOHJHGWKDWGHIHQGDQWVKDGDGXW\WRGLVFORVHDQGDFFUXH
                                            IRUWKH'2-LQYHVWLJDWLRQLQ530¶V2FWREHUILOLQJV

             *LYHQ WKH WZR VHWV RI VWDQGDUGV LW LV QHFHVVDU\ WR GHWHUPLQH DW WKH RXWVHW ZKHWKHU WKH

LQYHVWLJDWLRQLQTXHVWLRQZDVDQ³DVVHUWHG´RUDQ³XQDVVHUWHG´FODLPXQGHU$6&WRLGHQWLI\

WKHHOHPHQWVUHTXLUHGWRVWDWHDFODLPWKDWGHIHQGDQWVEUHDFKHGDGXW\WRGLVFORVH

             530DQG0RRUHNQHZRIWKHH[LVWHQFHRIWKHZKLVWOHEORZHUqui tam FRPSODLQWE\DWOHDVW

$XJXVW&RPSO0RRUHFRQWHQGVWKDWWKHFODLPZDV³XQDVVHUWHG´LQWKH2FWREHU

WLPHIUDPHEHFDXVHWKHJRYHUQPHQWKDGQRW\HWJLYHQDQ\LQGLFDWLRQZKHWKHULWLQWHQGHGWR

LQWHUYHQHLQWKHqui tam DFWLRQDQGDVVHUWDFODLPDJDLQVW5300RRUH0HPDW±6LQFHWKH

JRYHUQPHQWFODLPZDV³XQDVVHUWHG´0RRUHDUJXHVWKDW$6& UHTXLUHG WKH 6(&WR

DOOHJH WKDW LW ZDV SUREDEOH WKDW D FODLP ZRXOG EH DVVHUWHG DQG WKDW WKHUH ZDV D UHDVRQDEOH

SRVVLELOLW\WKDWDQRXWFRPHRIDQDVVHUWHGFODLPZRXOGEHXQIDYRUDEOHDQGWKDWLQWKHDEVHQFHRI

WKRVHDOOHJDWLRQVWKHFRPSODLQWGRHVQRWDOOHJHWKHH[LVWHQFHRIDGXW\WRGLVFORVHId.

             7KH6(&WDNHVWKHSRVLWLRQWKDW D FODLP KDG LQGHHG EHHQ DVVHUWHGDJDLQVW530VLQFH D

SULYDWHqui tamFRPSODLQWDOOHJLQJDYLRODWLRQRIWKH)&$KDGEHHQILOHGDJDLQVW530LQIHGHUDO

FRXUW3O¶V2SSDW0RUHRYHULWDUJXHVWKDWHYHQLIWKHRULJLQDOFRPSODLQWGLGQRWTXDOLI\DV

DQ ³DVVHUWHG´ FODLP EHFDXVH WKH 8QLWHG 6WDWHV KDG QRW \HW LQWHUYHQHG WKH KLJKHU SUREDELOLW\


     530GRHVQRWPDNHDQ\DUJXPHQWDVWRZKHWKHUWKHFODLPZDV³DVVHUWHG´RU³XQDVVHUWHG´
EXWUDWKHUIRFXVHVRQKRZ$6&GRHVQRWUHTXLUHFRPSDQLHVWRGLVFORVHVHWWOHPHQWRIIHUVLQ
JHQHUDO5300HPDW±
                                                                   

VWDQGDUGIRUDQ³XQDVVHUWHG´FODLPZRXOGQRWDSSO\EHFDXVH'2-KDGDWOHDVW³PDQLIHVWHGDQ

DZDUHQHVVRIDSRVVLEOHFODLP´ZKLFKZRXOGSUHFOXGHWKHDSSOLFDWLRQRI$6&Id.

TXRWLQJ$6&7KXVWRVWDWHDFODLPWKDWGLVFORVXUHZDVUHTXLUHGDOOWKH6(&KDGWR

DOOHJHZDVWKDWWKHUHZDVD³UHDVRQDEOHSRVVLELOLW\´WKDWDORVVFRXOGRFFXUSee 3O¶V2SSDW

$6&id. DWid DW7KH&RXUWDJUHHV

       )LUVWWKH6(&KDVSODXVLEO\DOOHJHGWKDWDFODLPKDGDOUHDG\EHHQDVVHUWHGDJDLQVW530

3DUDJUDSKRIWKHFRPSODLQWVWDWHVWKDWWKHqui tam DFWLRQZDVILOHGLQ-XO\DQGSDUDJUDSKV

DQGDOOHJHWKDW530DQG0RRUHZHUHDZDUHRIWKHFRPSODLQWDQGNQHZWKDW

'2-ZDVDFWLYHO\HQJDJHGLQDQLQYHVWLJDWLRQWRGHFLGHZKHWKHUWRLQWHUYHQHLQLW&RPSO±

$QGHYHQLIDFODLPRQWKHSDUWRIWKH8QLWHG6WDWHVZDVDV\HW³XQDVVHUWHG´WKH$6&

JXLGHOLQHV VXUURXQGLQJ GLVFORVXUH ZRXOG DSSO\ EHFDXVH '2- KDG FHUWDLQO\ ³PDQLIHVWHG´ DQ

³DZDUHQHVVRIDSRVVLEOHFODLP´E\LVVXLQJVXESRHQDVDQGHQJDJLQJLQFRPPXQLFDWLRQVZLWK530

DQG530¶VFRXQVHOUHODWHGWRWKHDPRXQWRIWKHRYHUSD\PHQWVSee, e.g. &RPSO



       $6&GRHVQRWSURYLGHDQ\JXLGDQFHDVWRZKDWLWPHDQVWR³PDQLIHVW´DQ³DZDUHQHVV

RIDSRVVLEOHFODLP´0RRUHKHDYLO\UHOLHVRQIn re Lions Gate Entertainment Corp. Securities

Litigation)6XSSG6'1IRUWKHSURSRVLWLRQWKDWDJRYHUQPHQWDJHQF\FDQQRW

EHVDLGWRKDYH³PDQLIHVWHGDZDUHQHVV´RIDFODLPVLPSO\EHFDXVHLWLVLQYHVWLJDWLQJDSRWHQWLDO

YLRODWLRQRIODZ0RRUH0HPDW,QWKDWFDVHWKHFRPSODLQWDOOHJHGWKDWGHIHQGDQWVZHUH

DZDUH RI DQ DFWLYH 6(& LQYHVWLJDWLRQ LQWR DOOHJHGO\ IDOVH VWDWHPHQWV DQG RPLVVLRQV PDGH LQ

FRQQHFWLRQZLWKFHUWDLQFRUSRUDWHWUDQVDFWLRQVDQGWKDWWKHFRPSDQ\XOWLPDWHO\VHWWOHGZLWKWKH

6(&SULRUWRWKHILOLQJRIDQ\HQIRUFHPHQWDFWLRQIn re Lions Gate)6XSSGDW7KH

FRXUWJUDQWHGWKHFRPSDQ\¶VPRWLRQWRGLVPLVVKROGLQJWKDWD³JRYHUQPHQWLQYHVWLJDWLRQZLWKRXW



                                                  

PRUHGRHVQRWWULJJHUDJHQHUDOL]HGGXW\WRGLVFORVH´id. DWDQGWKDWWKHFRPSDQ\GLGQRWKDYH

D GXW\ WR GLVFORVH RU DFFUXH XQGHU $6&  EHFDXVH WKH LQYHVWLJDWLRQ LWVHOI GLG QRW TXDOLI\ DV

³SHQGLQJ RU WKUHDWHQHG OLWLJDWLRQ´ DQG WKHUH ZDV QR ZD\ WKH ORVV FRXOG KDYH EHHQ HVWLPDWHG

EHFDXVHWKHVHWWOHPHQWDPRXQWZDVQRW UHYHDOHG XQWLOWKH FRPSDQ\DFFUXHGDQH[SHQVHIRU WKH

SRVVLEOHVHWWOHPHQWId. DW±

       In re Lions GateLVQRWELQGLQJRQWKH&RXUWDQGLQDQ\HYHQWLWLVHDVLO\GLVWLQJXLVKDEOH

VLQFH 530 DQG 0RRUH KDG NQRZOHGJH RI PRUH WKDQ MXVW WKH PHUH H[LVWHQFH RI DQ RSHQ

LQYHVWLJDWLRQWKH\NQHZWKDWDIHGHUDOFLYLOFRPSODLQWDOOHJLQJYLRODWLRQVRIWKH)DOVH&ODLPV$FW

ZDV DFWXDOO\ SHQGLQJ DQG WKDW '2- ZDV LQ WKH PLGVW RI GHWHUPLQLQJ ZKHWKHU LW ZDV JRLQJ WR

LQWHUYHQHDQGWDNHRYHUWKHFDVH$QGWKH6(&¶VFRPSODLQWKHUHDOOHJHVWKDWE\6HSWHPEHURI

DW WKH ODWHVW 530 WKURXJK LWV RXWVLGH FRXQVHO ZDV HQJDJHG LQ TXDQWLI\LQJ WKH VFRSH RI WKH

RYHUFKDUJHWRWKHJRYHUQPHQWZKLFKXQGHUWKH)&$FRXOGEHWUHEOHG

       )RUWKRVHUHDVRQVWKLVFDVHLVPRUHVLPLODUWRIndiana Public Retirement System v. SAIC,

Inc.  )G  G &LU   ,Q WKDW FDVH WKH GHIHQGDQW SURYLGHG YDULRXV VHUYLFHV WR

JRYHUQPHQW DJHQFLHV DQG LW EHFDPH WKH SULPH FRQWUDFWRU RQ D SURMHFW ZLWK 1HZ  &LW\ WR

GHYHORSDQDXWRPDWHGWLPHNHHSLQJSURJUDPNQRZQDV&LW\7LPHId. DW7KHGHIHQGDQWEHFDPH

LQYROYHGLQDQHODERUDWHNLFNEDFNVFKHPHZKLFKUHTXLUHGZRUNHUVWRLQIODWHELOODEOHKRXUVDQG

KRXUO\ UDWHV DQG XOWLPDWHO\ WKH FLW\ EHJDQ HYDOXDWLQJ ZKHWKHU LW ZRXOG VHHN UHFRYHU\ RI LWV

SD\PHQWVWRWKHGHIHQGDQWLQFRQQHFWLRQZLWKWKHSURMHFWId. %XWWKHGHIHQGDQWGLGQRWGLVFORVH

LWVSRWHQWLDOOLDELOLW\UHODWHGWRWKH&LW\7LPHSURMHFWLQLWV)RUP.Id. 7KHFRXUWKHOGWKDWWKH

SODLQWLIIKDGDGHTXDWHO\DOOHJHGWKDWWKHGHIHQGDQWYLRODWHG)LQDQFLDO$FFRXQWLQJ6WDQGDUG1R

³)$6´WKHSUHFXUVRUWR$6&E\IDLOLQJWRGLVFORVHDORVVFRQWLQJHQF\LQLWV)RUP.

ILOLQJDULVLQJIURPWKHFLW\¶V³PDQLIHVWDZDUHQHVV´RIDSRVVLEOHFODLPDJDLQVWWKHGHIHQGDQWId.



                                                     

DW±)XUWKHUWKHFRXUWFRQFOXGHGWKDWWKH³UHDVRQDEOHSRVVLELOLW\´VWDQGDUGRI)$6DSSOLHG

VLQFHWKH³>F@LW\KDGPDQLIHVWHGDQDZDUHQHVVRIDSRVVLEOHVL]HDEOHFODLPDJDLQVW´WKHGHIHQGDQW

ZKHUHDPRQJRWKHUWKLQJVWKHFLW\KDGDOUHDG\ILOHGDFULPLQDOIUDXGFRPSODLQWDJDLQVWFRPSDQ\

SULQFLSDOVWKDW³DOOXGHGWR´WKHFRPSDQ\¶VLPSURSHUFRQGXFWId.

       7KHUHIRUHDSSO\LQJ$6&WRVWDWHDFODLPWKDWGHIHQGDQWVKDGDQREOLJDWLRQWRGLVFORVH

WKH'2-LQYHVWLJDWLRQWKH6(&PXVWKDYHDOOHJHGWKDWWKHUHZDVD³UHDVRQDEOHSRVVLELOLW\´WKDWD

ORVVFRXOGRFFXU$QGLWKDVGRQHVR$FFRUGLQJWRWKHFRPSODLQWGHIHQGDQWV³NQHZRUVKRXOG

KDYH NQRZQ´ WKDW LW ZDV ³UHDVRQDEO\ SRVVLEOH     WKDW 530 ZRXOG LQFXU D PDWHULDO ORVV LQ

FRQQHFWLRQZLWKWKH'2-LQYHVWLJDWLRQ´EDVHGRQWKHIDFWWKDWWKH\NQHZDERXWWKHqui tam DFWLRQ

WKH FRPSDQ\ KDG DOUHDG\ HVWLPDWHGWKDW7UHPFRRYHUFKDUJHGWKHJRYHUQPHQWE\DWOHDVW 

PLOOLRQ DQG 530¶V FRXQVHO KDG EHHQ LQ FRPPXQLFDWLRQ ZLWK WKH '2- DERXW WKLV ILJXUH

&RPSO ±    7KHVH IDFWV JLYH ULVH WR WKH SODXVLEOH DOOHJDWLRQ WKDW LW ZDV

³UHDVRQDEO\SRVVLEOH´DWWKHWLPHRIWKH2FWREHUILOLQJVWKDW530FRXOGKDYHVXIIHUHGDORVV

       530 FRQWHQGV WKDW LW GLG QRW KDYH DQ REOLJDWLRQ WR GLVFORVH RU DFFUXH IRU WKH '2-

LQYHVWLJDWLRQXQGHU$6&EHFDXVHWKHJXLGHOLQHVGRQRWUHTXLUHWKHGLVFORVXUHRIFRQWHPSODWHG

RU H[FKDQJHG VHWWOHPHQW RIIHUV  530 0HP DW ±  %XW WKLV DUJXPHQW LV EHVLGH WKH SRLQW

1RZKHUHLQ6(&¶VFRPSODLQWGRHVLWDOOHJHWKDW530¶VILOLQJVZHUHIDOVHDQGPLVOHDGLQJEHFDXVH

WKH FRPSDQ\ GLG QRW GLVFORVH LWV DFWXDO VHWWOHPHQW RIIHU RU VHWWOHPHQW GLVFXVVLRQV ZLWK '2-

5DWKHU &ODLP  DOOHJHV WKDW 530 KDG D GXW\ WR GLVFORVH WKH '2- LQYHVWLJDWLRQ DV D ORVV

FRQWLQJHQF\EDVHGRQWKHLQIRUPDWLRQLWNQHZSULRUWR$SULO$QGRQHSLHFHRIWKDWSX]]OH

ZDVWKHFRQWHPSODWHGVHWWOHPHQWRIIHUZKLFK$6&UHFRJQL]HVDVRQHIDFWRUDFRPSDQ\PD\

FRQVLGHULQGHWHUPLQLQJLIGLVFORVXUHRUDFFUXDOLVQHFHVVDU\See $6&DWid. DW

id. DW3O¶V2SSDW



                                                     

       7XUQLQJWRZKHWKHUDFFUXDOZDVQHFHVVDU\0RRUHPDLQWDLQVWKDWWKHFRPSDQ\KDGQRGXW\

WRDFFUXHDORVVLQWKH2FWREHUILOLQJVEHFDXVHDORVVZDVQRW³SUREDEOH´DWWKLVWLPHVLQFH

WKHJRYHUQPHQWKDGQRWLQGLFDWHGLILWSODQQHGWRLQWHUYHQHLQWKHqui tam DFWLRQ0RRUH0HPDW

±)XUWKHUKHDUJXHVWKDWWKH6(&GRHVQRWDOOHJHDVKHLQVLVWVLWPXVWWKDW0RRUHNQHZWKHQ

WKDW 530 ZDV OLNHO\ HLWKHU WR VHWWOH RU ORVH DW WULDO  Id. DW   %XW WKH 6(&¶V DOOHJDWLRQV DUH

VXIILFLHQWDWWKLVVWDJHWRVXUYLYHDPRWLRQWRGLVPLVV7KH6(&FODLPVWKDWGHIHQGDQWV³NQHZRU

VKRXOGKDYHNQRZQ´WKDWLWZDV³SUREDEOHDQGUHDVRQDEO\HVWLPDEOH>@WKDW530ZRXOGLQFXUD

PDWHULDOORVVLQFRQQHFWLRQZLWKWKH'2-LQYHVWLJDWLRQ´EHFDXVHWKH\ZHUHDZDUHRIWKHqui tam

FRPSODLQW KDG DOUHDG\ FDOFXODWHG  PLOOLRQ ZRUWK RI OLDELOLW\ WR WKH JRYHUQPHQW DQG KDG

EHJXQGLVFXVVLQJVHWWOHPHQWRSWLRQVZLWK'2-&RPSO±7KLVLQIRUPDWLRQ

VXSSRUWVDSODXVLEOHLQIHUHQFHWKDWLWZDVSUREDEOHWKDWDORVVZRXOGRFFXUDQGWKDWWKHORVVFRXOG

EHUHDVRQDEO\HVWLPDWHGWREHDWOHDVWPLOOLRQ7KHUHIRUHWKH6(&KDVDGHTXDWHO\DOOHJHGWKDW

GHIHQGDQWVYLRODWHG$6&E\IDLOLQJWRGLVFORVHDQGDFFUXHIRUDORVVFRQWLQJHQF\LQ530¶V

WKUHH2FWREHUILOLQJV

                 E      7KH6(&KDVDOOHJHGWKDWGHIHQGDQWVKDGDGXW\WRGLVFORVHDQGDFFUXH
                          IRUWKH'2-LQYHVWLJDWLRQLQ530¶V-DQXDU\ILOLQJV

       *LYHQ WKH DGGLWLRQDO IDFWV WKDW KDG FRPH WR OLJKW E\ WKH WLPH 530 PDGH LWV ILOLQJV RQ

-DQXDU\WKH&RXUWDOVRILQGVWKDWWKH6(&KDVVXIILFLHQWO\DOOHJHGWKDWGHIHQGDQWVKDGD

GXW\WRGLVFORVHDQGDFFUXHIRUWKH'2-LQYHVWLJDWLRQLQWKH-DQXDU\ILOLQJVDQGWKHUHIRUH

DGHTXDWHO\DOOHJHGWKDWGHIHQGDQWVYLRODWHG$6&DWWKDWWLPHDVZHOO

       %XLOGLQJRQWKHIDFWVDOOHJHGLQFRQQHFWLRQZLWKWKH2FWREHUILOLQJVWKHFRPSODLQW

JRHVRQWRDOOHJHWKDW530OHDUQHGLQ1RYHPEHUWKDW'2-H[SHFWHGDQ\VHWWOHPHQWRIIHUWR

EHUHDFKHGE\PLG-DQXDU\DQGWKDWE\PLG'HFHPEHU530WROG'2-WKDWLWZRXOGVXEPLW

DVHWWOHPHQWRIIHUE\-DQXDU\&RPSO)XUWKHURQ'HFHPEHU530


                                                        

UHSUHVHQWDWLYHVLQFOXGLQJ0RRUHGLVFXVVHGWKHFRPSRQHQWVRIWKHSODQQHGVHWWOHPHQWRIIHUZKLFK

WKH\KDGFDOFXODWHGDW±PLOOLRQId. 530XOWLPDWHO\VXEPLWWHGDSDJHVHWWOHPHQW

SURSRVDOWRWKH'2-IRUPLOOLRQRQ-DQXDU\Id. 

             %DVHGRQWKHVHDGGLWLRQDOIDFWVDQGWKHDOOHJDWLRQVRIZKDWWUDQVSLUHGEHIRUH2FWREHU

WKH6(&KDVDOOHJHGWKDWDVRI-DQXDU\LWZDVUHDVRQDEO\SRVVLEOHWKDWDORVVZRXOGRFFXU

DQGWKDWWKHUHIRUH530ZDVREOLJDWHGWRGLVFORVHWKH'2-LQYHVWLJDWLRQ$QGLWKDVVXIILFLHQWO\

DOOHJHGWKDWDVRIWKDWGDWHWKHORVVZDVSUREDEOHVLQFH530ZDVLQWKHSURFHVVRISUHSDULQJD

VHWWOHPHQWDJUHHPHQWLQYROYLQJDPRUHWKDQPLOOLRQSD\PHQWDQGLWKDGDOUHDG\SURPLVHGWR

GHOLYHULWWR'2-E\-DQXDU\7KHVHIDFWVFRXSOHGZLWKWKHIDFWWKDW530GHOLYHUHGD

OHQJWK\VHWWOHPHQWSURSRVDOWR'2-WKUHHGD\VDIWHUWKHILOLQJVJLYHULVHWRDSODXVLEOHLQIHUHQFH

WKDWE\-DQXDU\530DQG0RRUHNQHZWKDWLWZDVSUREDEOHWKDWLWZRXOGVHWWOHZLWK'2-DQG

VXIIHUDORVV)XUWKHUWKHORVVFRXOGEHUHDVRQDEO\HVWLPDWHGVLQFH530KDGHVWLPDWHGLWVSRWHQWLDO

OLDELOLW\DWPLOOLRQDQGLQFOXGHGWKDWWHUPLQLWVVHWWOHPHQWRIIHU7KHUHIRUHWKHDJHQF\KDV

DGHTXDWHO\DOOHJHGWKDWGHIHQGDQWVYLRODWHG$6&E\IDLOLQJWRGLVFORVHDQGDFFUXHIRUWKHORVV

FRQWLQJHQF\LQLWV-DQXDU\ILOLQJV

              %            7KH 6(& KDV VXIILFLHQWO\ DOOHJHG WKDW WKH PLVVWDWHPHQWV RU RPLVVLRQV ZHUH
                             PDWHULDO

             'HIHQGDQWV FDQ RQO\ EH OLDEOH IRU D YLRODWLRQ RI 6HFWLRQ D LI WKH\ PDGH

PLVUHSUHVHQWDWLRQVRURPLVVLRQVWKDWZHUHPDWHULDO86&TD7KH&RXUWFRQFOXGHV

WKDWWKH6(&KDVVXIILFLHQWO\DOOHJHGWKDWWKHPLVVWDWHPHQWVRURPLVVLRQVZHUHPDWHULDO





    7KH6(&DOVRDOOHJHVWKDW,WHPRI5HJXODWLRQ6.³,WHP´DQG5XOHEVXSSO\
LQGHSHQGHQWEDVHVWRILQGWKDW530KDGDGXW\WRGLVFORVHWKH'2-LQYHVWLJDWLRQSee &RPSO
+RZHYHUWKH&RXUWGRHVQRWKDYHWRUHDFKWKLVLVVXHEHFDXVHLWKDVDOUHDG\FRQFOXGHGWKDWWKH6(&
DOOHJHGDYLRODWLRQRIWKHGXW\WRGLVFORVHFUHDWHGE\$6&
                                                               

       $ VWDWHPHQW RU RPLVVLRQ LV PDWHULDO XQGHU WKH IHGHUDO VHFXULWLHV ODZV LI WKHUH LV ³D

VXEVWDQWLDOOLNHOLKRRGWKDWDUHDVRQDEOHVKDUHKROGHU>RULQYHVWRU@ZRXOGFRQVLGHU>WKHLQIRUPDWLRQ@

LPSRUWDQW´TSC Indus. v. Northway, Inc.86Basic, Inc. v. Levinson

86±DGRSWLQJTSC Industries VWDQGDUGIRUPDWHULDOLW\WR6HFWLRQEDQG

5XOHEFODLPVSEC v. Steadman)G'&&LU³3XWDQRWKHUZD\

WKHUH PXVW EH D VXEVWDQWLDO OLNHOLKRRG WKDW WKH GLVFORVXUH RI WKH RPLWWHG IDFW ZRXOG KDYH EHHQ

YLHZHGE\WKHUHDVRQDEOHLQYHVWRUDVKDYLQJVLJQLILFDQWO\DOWHUHGWKHµWRWDOPL[¶RILQIRUPDWLRQ

PDGH DYDLODEOH´  TSC Indus.  86 DW   ³>7@KH PDWHULDOLW\ RI D PLVUHSUHVHQWDWLRQ RU

RPLVVLRQPXVWEHDVVHVVHGDVRIWKHWLPHRIWKHFRQWHVWHGWUDQVDFWLRQ´Media Gen., Inc. v. Tomlin

 )G   '& &LU   7KH TXHVWLRQ RI ZKHWKHU DOOHJHG PLVUHSUHVHQWDWLRQV RU

RPLVVLRQVDUHPDWHULDOLVDPL[HGTXHVWLRQRIODZDQGIDFWId.

       %HFDXVH PDWHULDOLW\ LV D PL[HG TXHVWLRQ RI ODZ DQG IDFW FRXUWV KDYH FDXWLRQHG DJDLQVW

JUDQWLQJDPRWLRQWRGLVPLVVEDVHGRQWKHIDLOXUHWRSOHDGPDWHULDOLW\³XQOHVV>WKHLQIRUPDWLRQLV@

VRREYLRXVO\XQLPSRUWDQWWRDUHDVRQDEOHLQYHVWRUWKDWUHDVRQDEOHPLQGVFRXOGQRWGLIIHURQWKH

TXHVWLRQRIWKHLULPSRUWDQFH´ Litwin v. Blackstone Grp., L.P.)GG&LU

GLVDJUHHLQJZLWKWKHGLVWULFWFRXUW³DWWKLVSUHOLPLQDU\VWDJHRIOLWLJDWLRQWKDWWKHDOOHJHGRPLVVLRQV

DQGPLVVWDWHPHQWV´ZHUH³REYLRXVO\XQLPSRUWDQW´TXRWLQJGoldman v. Belden)G

G&LUsee Brown)6XSSGDWILQGLQJWKDWWKHDJHQF\KDGDOOHJHGD

PDWHULDO RPLVVLRQ EHFDXVH ³UHDVRQDEOH PLQGV FRXOG GLIIHU DV WR ZKHWKHU´ WKH LQIRUPDWLRQ ZDV

³REYLRXVO\XQLPSRUWDQW´TXRWLQJGanino v. Citizens Utils. Co.)GG&LU

       &RXUWVKDYHKHOGWKDWWKHLVVXDQFHRIDUHVWDWHPHQWVXIILFLHQWO\SOHDGVPDWHULDOLW\EHFDXVH

XQGHU*$$3³DUHVWDWHPHQWLVVXHVRQO\ZKHQHUURUVDUHPDWHULDO´SEC v. Kelly)6XSSG

6'1FRQFOXGLQJWKDWWKHIDFWWKDW$2/³UHVWDWHGLWVUHYHQXHV´ZDVVXIILFLHQW



                                                     

WRHVWDEOLVKWKDWLWVPLVVWDWHPHQWVRURPLVVLRQVZHUHPDWHULDOsee also SEC v. Montessoro

)6XSSG6')ODILQGLQJWKDWVXEVHTXHQWO\LVVXHGDPHQGHGDQQXDOUHSRUWV

GHPRQVWUDWHGWKDWWKHVWDWHPHQWVZHUHPDWHULDOIn re BISYS Sec. Litig.)6XSSG

6'1³3XUVXDQWWR*HQHUDOO\$FFHSWHG$FFRXQWLQJ3ULQFLSOHVµ*$$3¶SUHYLRXVO\

LVVXHG ILQDQFLDO VWDWHPHQWV VKRXOG EH UHVWDWHG RQO\ WR FRUUHFW PDWHULDO DFFRXQWLQJ HUURUV WKDW

H[LVWHGDWWKHWLPHWKHVWDWHPHQWVZHUHLVVXHG´)XUWKHUDOOHJDWLRQVWKDWDGHFLVLRQDIIHFWVPRUH

WKDQILYHSHUFHQWRIWRWDODVVHWVKDVEHHQIRXQGWRVXJJHVWPDWHULDOLW\See ECA, Local 134 IBEW

Joint Pension Tr. of Chi. v. JP Morgan Chase Co.)GG&LUREVHUYLQJ

WKDW³WKHILYHSHUFHQWQXPHULFDOWKUHVKROGLVDJRRGVWDUWLQJSODFHIRUDVVHVVLQJPDWHULDOLW\RIWKH

DOOHJHG PLVVWDWHPHQW´ DQG FRQFOXGLQJ WKDW³>D@Q DFFRXQWLQJ FODVVLILFDWLRQ GHFLVLRQ WKDWDIIHFWV

OHVVWKDQRQHWKLUGRIDSHUFHQWRIWRWDODVVHWVGRHVQRWVXJJHVWPDWHULDOLW\´

       530XUJHVWKH&RXUWWRFRQFOXGHDVDPDWWHURIODZWKDWWKHDOOHJHGPLVVWDWHPHQWVDQG

RPLVVLRQVZHUHLPPDWHULDOEHFDXVHWKHUH³ZDVQRDSSUHFLDEOHLPSDFWRQ530¶VVWRFNSULFHHLWKHU

LDIWHU530GLVFORVHGDQGDFFUXHGPLOOLRQIRUWKH'2-LQYHVWLJDWLRQRULLDIWHU530

LVVXHGLWV$XJXVWUHVWDWHPHQWWRVSUHDGWKDWDFFUXDODFURVVWKUHHTXDUWHUV´5300HP

DW:KLOHVRPHFRXUWVKDYHKHOGWKDWLQIRUPDWLRQPD\EHGHHPHGLPPDWHULDODVDPDWWHURIODZ

LISXEOLFGLVFORVXUHRIWKHLQIRUPDWLRQKDVDQHJOLJLEOHHIIHFWRQVWRFNSULFHsee Oran v. Stafford

)GG&LURWKHUFRXUWVKDYHUHMHFWHGWKLVOLQHRIUHDVRQLQJSee No. 84

Emp’r-Teamster Joint Council Pension Tr. Fund v. Am. W. Holding Corp.)GWK

&LU  GHFOLQLQJ WR DGRSW WKH EULJKWOLQH UXOH IURPOran ³EHFDXVHDGRSWLRQRIVXFKD UXOH

ZRXOG FRQWUDYHQH WKH 6XSUHPH &RXUW¶V KROGLQJ LQ Basic, Inc. v. Levinson´ ZKLFK DGRSWHG WKH

³UHDVRQDEOHLQYHVWRU´VWDQGDUGIRUGHWHUPLQLQJPDWHULDOLW\United States v. Bilzerian)G

G&LU³>:@KHWKHUDSXEOLFFRPSDQ\¶VVWRFNSULFHPRYHVXSRUGRZQRUVWD\V



                                                   

WKHWLPHGRHVQRWHVWDEOLVKWKHPDWHULDOLW\RIWKHVWDWHPHQWVPDGH´see also SEC v. Stanard

1RFY:/DW6'1-DQFRQFOXGLQJWKDW³WKHIDLOXUH

RI WKH PDUNHW WR UHDFW WR WKH UHWURVSHFWLYH FRUUHFWLRQ´ RI WKH ILQDQFLDO VWDWHPHQWV ³LV RI OLWWOH

VLJQLILFDQFHLQHYDOXDWLQJWKHPDWHULDOLW\RIWKHIDOVHVWDWHPHQWVZKHQPDGH´EHFDXVH³DGLVFORVXUH

WKDWJHQXLQHHDUQLQJVKDGEHHQVKLIWHGIURPRQHTXDUWHUWRDQRWKHUVHYHUDO\HDUVHDUOLHUZRXOGQRW

DIIHFWWKHSHUFHLYHGYDOXHRIWKHFRPSDQ\DVRIWKHWLPHRIWKHGLVFORVXUH´

       7KH'&&LUFXLWGRHVQRWDSSHDUWRKDYHDUWLFXODWHGDSRVLWLRQRQWKLVLVVXHKRZHYHULW

KDVKHOGWKDWPDWHULDOLW\³GRHVQRWUHTXLUHDVKRZLQJRIDFWXDOKDUPWRLQYHVWRUV´Rockies Fund,

Inc. v. SEC)G'&&LUYDFDWLQJWKH6(&¶VRUGHUVDQFWLRQLQJSHWLWLRQHU

IRUVHFXULWLHVYLRODWLRQVEXWUHFRJQL]LQJWKDWVXEVWDQWLDOHYLGHQFHVXSSRUWHGWKH6(&¶VILQGLQJRI

PDWHULDOLW\

       *LYHQWKDWSULQFLSOHDQGWKHJXLGDQFHWKDWFDQEHGHULYHGIURPWKHFDVHODZLQJHQHUDODQG

WDNLQJDOORIWKHIDFWXDODOOHJDWLRQVLQWKLVFDVHDVWUXHDVWKH&RXUWPXVWDWWKHPRWLRQWRGLVPLVV

VWDJHWKH&RXUWGRHVQRWEHOLHYHLWLVDSSURSULDWHWRGLVPLVVWKLVDFWLRQDWWKLVHDUO\MXQFWXUHIRU

IDLOXUHWRSOHDGPDWHULDOLW\1RWRQO\GLG530UHVWDWHLWVILQDQFLDOVWDWHPHQWVIRUWKHILUVWWKUHH

TXDUWHUV RI ILVFDO  LQ ZKLFK LW DGPLWWHG HUURUV LQ GLVFORVLQJ DQG DFFUXLQJ IRU WKH '2-

LQYHVWLJDWLRQDVZHOODVDPDWHULDOZHDNQHVVLQWKHFRPSDQ\¶VLQWHUQDOFRQWUROVsee &RPSO±

 EXW WKH6(& KDV DOOHJHG WKDW WKH PLVVWDWHPHQWV DQG RPLVVLRQV ZHUH PDWHULDO EHFDXVH DV RI

2FWREHUWKHPLOOLRQRYHUFKDUJHHVWLPDWH³HTXDOHGDSSUR[LPDWHO\RI530¶VQHW

LQFRPHIRUWKHILUVWTXDUWHU´Id. :KLOHWKHTXHVWLRQRIPDWHULDOLW\RIWKHVHPLVVWDWHPHQWVRU

RPLVVLRQVPD\DULVHDJDLQRQVXPPDU\MXGJPHQWDIWHUWKHUHFRUGKDVEHHQPRUHIXOO\GHYHORSHG

WKH&RXUWFDQQRWFRQFOXGHDWWKLVVWDJHWKDWGLVFORVXUHRIWKH'2-LQYHVWLJDWLRQRUDFFUXDORIWKH

SRWHQWLDOORVVDVDFKDUJHDJDLQVWLQFRPHDQGDFFXUDWHVWDWHPHQWVDERXW530¶VLQWHUQDOFRQWUROV



                                                      

ZHUH³VRREYLRXVO\XQLPSRUWDQWWRDUHDVRQDEOHLQYHVWRUWKDWUHDVRQDEOHPLQGVFRXOGQRWGLIIHURQ

WKHTXHVWLRQRIWKHLULPSRUWDQFH´See Litwin.)GDW

        &     (YHQLIWKHVWDWHPHQWVFRQWDLQHGZLWKLQWKH2FWREHUDQG-DQXDU\
                ILOLQJV FDQ EH FKDUDFWHUL]HG DV RSLQLRQ VWDWHPHQWV WKH 6(& KDV DGHTXDWHO\
                DOOHJHGWKDWWKH\ZHUHIDOVHRUPLVOHDGLQJ

       530 DUJXHV WKDW QRQH RI WKH VWDWHPHQWV ZLWKLQ LWV 6(& ILOLQJV IRU WKH ILUVW DQG VHFRQG

TXDUWHUVRIILVFDOFRXOGEHIDOVHRUPLVOHDGLQJEHFDXVHHDFK6(&ILOLQJUHIOHFWHG³DFRUSRUDWH

GHFLVLRQDSSO\LQJDVXEMHFWLYHDFFRXQWLQJVWDQGDUG>ZKLFK@LVDVWDWHPHQWRIopinionQRWD

VWDWHPHQWRIfact´5300HPDWHPSKDVLVLQRULJLQDO$OWKRXJKWKHFRPSDQ\GRHVQRWUHIHU

WRDQ\VWDWHPHQWLQSDUWLFXODU530¶VUHSO\VHHPVWREHFRQFHUQHGRQO\ZLWK³530¶VILQDQFLDO

VWDWHPHQWVFRQFHUQLQJORVVFRQWLQJHQFLHV´See 5305HSO\DW7KH6(&PDLQWDLQVWKDW³LWLV

IDUIURPFOHDUWKDW530¶VPLVVWDWHPHQWVVKRXOGEHFRQVLGHUHGH[SUHVVLRQVRIRSLQLRQ´EXWWKDWLQ

DQ\ HYHQW LW KDV SURYLGHG HQRXJK IDFWV WR DOOHJH WKDW WKRVH VWDWHPHQWV ZHUH PLVOHDGLQJ E\

RPLVVLRQ3O¶V2SSDW7KH&RXUWDJUHHV

       7KHPLVVWDWHPHQWVDWLVVXHZHUHFRQWDLQHGZLWKLQ530¶V)RUP4ILOHGRQ2FWREHU

DQGLQLWV)RUP4ILOHGRQ-DQXDU\

                :HDUHSDUW\WRYDULRXVFODLPVDQGODZVXLWVDULVLQJLQWKHQRUPDOFRXUVHRI
                EXVLQHVV$OWKRXJKZHFDQQRWSUHFLVHO\SUHGLFWWKHDPRXQWRIDQ\OLDELOLW\
                WKDWPD\XOWLPDWHO\DULVHZLWKUHVSHFWWRDQ\RIWKHVHPDWWHUVZHUHFRUG
                SURYLVLRQV ZKHQ ZH FRQVLGHU WKH OLDELOLW\ SUREDEOH DQG UHDVRQDEO\
                HVWLPDEOH  2XU SURYLVLRQV DUH EDVHG RQ KLVWRULFDO H[SHULHQFH DQG OHJDO
                DGYLFH UHYLHZHG TXDUWHUO\ DQG DGMXVWHG DFFRUGLQJ WR GHYHORSPHQWV ,Q
                JHQHUDORXUDFFUXDOVLQFOXGLQJRXUDFFUXDOVIRUHQYLURQPHQWDOZDUUDQW\
                DQGWD[OLDELOLWLHVGLVFXVVHGIXUWKHUEHORZUHSUHVHQWWKHEHVWHVWLPDWHRID
                UDQJHRISRVVLEOHORVVHV(VWLPDWLQJSUREDEOHORVVHVUHTXLUHVWKHDQDO\VLV
                RI PXOWLSOH IRUHFDVWHG IDFWRUV WKDW RIWHQ GHSHQG RQ MXGJPHQWV DERXW
                SRWHQWLDODFWLRQVE\WKLUGSDUWLHVVXFKDVUHJXODWRUVFRXUWVDQGVWDWHDQG
                IHGHUDOOHJLVODWXUHV&KDQJHVLQWKHDPRXQWVRIRXUORVVSURYLVLRQVZKLFK
                FDQEHPDWHULDODIIHFWRXU&RQVROLGDWHG6WDWHPHQWVRI,QFRPH:KLOHLWLV
                UHDVRQDEO\SRVVLEOHWKDWH[FHVVOLDELOLWLHVLIWKH\ZHUHWRRFFXUFRXOGEH
                PDWHULDOWRRSHUDWLQJUHVXOWVLQDQ\JLYHQTXDUWHURU\HDURIWKHLUUHFRJQLWLRQ
                ZHGRQRWEHOLHYHWKDWLWLVUHDVRQDEO\SRVVLEOHWKDWH[FHVVOLDELOLWLHVZRXOG


                                                     

                             KDYH D PDWHULDO DGYHUVH HIIHFW RQ RXU ORQJWHUP UHVXOWV RI RSHUDWLRQV
                             OLTXLGLW\RUFRQVROLGDWHGILQDQFLDOSRVLWLRQ

)RUP4KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDGG

TKWP )RUP 4 KWWSVZZZVHFJRY$UFKLYHVHGJDUGDWDG

GTKWPsee &RPSO±([3WR:DJHQHU'HFO>'NW@([WR/DYHUQH

'HFO>'NW@

             %RWK SDUWLHV UHO\ RQ WKH 6XSUHPH &RXUW¶V UHFHQW GHFLVLRQ LQ Omnicare Inc. v. Laborers

District Council Construction Industry Pension Fund6&W,QWKDWFDVHWKH

6XSUHPH &RXUW DQDO\]HG ZKHWKHU D FRPSDQ\¶V VWDWHPHQW DERXW LWV FRPSOLDQFH ZLWK OHJDO

UHTXLUHPHQWVLQDUHJLVWUDWLRQVWDWHPHQWFRXOGYLRODWH6HFWLRQRIWKH6HFXULWLHV$FWVLQFHWKH

VWDWXWHFUHDWHV³WZRZD\VWRKROGLVVXHUVOLDEOHIRUWKHFRQWHQWVRIDUHJLVWUDWLRQVWDWHPHQW±RQH

IRFXVLQJRQZKDWWKHVWDWHPHQWVD\VDQGWKHRWKHURQZKDWLWOHDYHVRXW´6&WDWsee

86&ND7KHWZRVWDWHPHQWVDWLVVXHZHUHFDVWLQWKHIRUPRIDQRSLQLRQ

                             x :HEHOLHYHRXUFRQWUDFWDUUDQJHPHQWVZLWKRWKHUKHDOWKFDUHSURYLGHUV
                                RXU SKDUPDFHXWLFDO VXSSOLHUV DQG RXU SKDUPDF\ SUDFWLFHV DUH LQ
                                FRPSOLDQFHZLWKDSSOLFDEOHIHGHUDODQGVWDWHODZV

                             x :H EHOLHYH WKDW RXU FRQWUDFWV ZLWK SKDUPDFHXWLFDO PDQXIDFWXUHUV DUH
                                OHJDOO\ DQG HFRQRPLFDOO\ YDOLG DUUDQJHPHQWV WKDW EULQJ YDOXH WR WKH
                                KHDOWKFDUHV\VWHPDQGWKHSDWLHQWVWKDWZHVHUYH

Omnicare6&W DWFLWDWLRQVRPLWWHG


           6HFWLRQSURYLGHV

                             ,Q FDVH DQ\ SDUW RI WKH UHJLVWUDWLRQ VWDWHPHQW ZKHQ VXFK SDUW EHFDPH
                             HIIHFWLYHFRQWDLQHGDQXQWUXHVWDWHPHQWRIDPDWHULDOIDFWRURPLWWHGWRVWDWH
                             D PDWHULDO IDFW UHTXLUHG WR EH VWDWHG WKHUHLQ RU QHFHVVDU\ WR PDNH WKH
                             VWDWHPHQWV WKHUHLQ QRW PLVOHDGLQJ DQ\ SHUVRQ DFTXLULQJ VXFK
                             VHFXULW\>PD\@VXH

 86&  ND  7KLV VWDWXWH OLNH 6HFWLRQ D GRHV QRW UHTXLUH SURRI RI VFLHQWHU
Omnicare6&WDWFLWLQJHerman & MacLean v. Huddleston86±

                                                                

       :KLOH³DVLQFHUHVWDWHPHQWRISXUHRSLQLRQLVQRWDQµXQWUXHVWDWHPHQWRIPDWHULDOIDFW¶

UHJDUGOHVV ZKHWKHU DQ LQYHVWRU FDQ XOWLPDWHO\ SURYH WKH EHOLHI ZURQJ´ id. DW  WKH &RXUW

H[SODLQHG WKDW 6HFWLRQ ¶V IDOVH VWDWHPHQW SURYLVLRQ FDQ EH DSSOLHG WR H[SUHVVLRQV RI RSLQLRQ

EHFDXVH³HYHU\VXFKVWDWHPHQWH[SOLFLWO\DIILUPVRQHIDFWWKDWWKHVSHDNHUDFWXDOO\KROGVWKHVWDWHG

EHOLHI´Id. DW7KHUHIRUH6HFWLRQZRXOGVXEMHFWWKHLVVXHUWROLDELOLW\LIWKHVSHDNHUPDGH

DVWDWHPHQWDQGNQHZWKDWLWZDVIDOVHId. 7KH&RXUWZHQWRQWRKROGWKDWERWKVWDWHPHQWVDWLVVXH

TXDOLILHGDVRSLQLRQVDQGWKDWVLQFHWKHSODLQWLIIKDG³QRWFRQWHVW>HG@WKDW2PQLFDUH¶VRSLQLRQZDV

KRQHVWO\KHOG´WKHFRPSODLQWGLGQRWVWDWHDFODLPEDVHGRQDIDOVHVWDWHPHQWId. DW

       %DVHGRQWKDWSUHFHGHQW530DUJXHVWKDWWKH6(&¶VFODLPVKRXOGEHGLVPLVVHGEHFDXVH

WKH 6(& ILOLQJV FRQWDLQHG RSLQLRQV DQG WKH FRPSODLQW GRHV QRW SODXVLEO\ DOOHJH WKDW 530

H[SUHVVHGWKHRSLQLRQVZLWKWKHNQRZOHGJHWKDWWKH\ZHUHIDOVHSee 5300HPDW%XW530

GLVUHJDUGVWKHUHPDLQGHURIWKH6XSUHPH&RXUW¶VGHFLVLRQLQZKLFKLWKHOGWKDW6HFWLRQSODLQWLIIV

FRXOGVWDWHDFODLPEDVHGRQRPLVVLRQVUHODWHGWRDQRSLQLRQDQGLWUHPDQGHGWKHFDVHIRUIXUWKHU

SURFHHGLQJVOmnicare6&WDW±

       7KH 6XSUHPH &RXUW H[SODLQHG WKDW DQ ³RPLVVLRQ RI D IDFW FDQ PDNH D VWDWHPHQW RI

RSLQLRQHYHQLIOLWHUDOO\DFFXUDWHPLVOHDGLQJWRDQRUGLQDU\LQYHVWRU´DQGWKDWWKLVLQTXLU\

LVREMHFWLYHDQG³GHSHQGVRQWKHSHUVSHFWLYHRIDUHDVRQDEOHLQYHVWRU´Omnicare6&WDW

±7KH&RXUWREVHUYHGWKDWWKHZRUGV³ZHEHOLHYH´RU³ZHWKLQN´³FDQSUHIDFHQHDUO\DQ\

FRQFOXVLRQDQGWKHUHVXOWLQJVWDWHPHQWVUHPDLQSHUIHFWO\FDSDEOHRIPLVOHDGLQJLQYHVWRUV´Id.

DW7KHSRLQWRIWKHRPLVVLRQVFODXVHLQ6HFWLRQLVWKDWDQLVVXHUPD\QRWVD\RQHWKLQJ

EXW KROG EDFN DQRWKHU DQG LW ³DVNV ZKDW >D UHDVRQDEOH SHUVRQ@ ZRXOG QDWXUDOO\ XQGHUVWDQG D

VWDWHPHQW WR FRQYH\ EH\RQG LWV OLWHUDO PHDQLQJ´  Id. DW ±  7KH FODXVH DOVR LQYROYHV




                                                    

³FRQVLGHULQJWKHIRXQGDWLRQ>DUHDVRQDEOHSHUVRQ@ZRXOGH[SHFWDQLVVXHUWRKDYHEHIRUHPDNLQJ

WKHVWDWHPHQW´Id. DW

             7KH &RXUW WKHQ GHWDLOHG ZKDW D SODLQWLII PXVW DOOHJH LQ RUGHU WR VWDWH D FODLP EDVHG RQ

6HFWLRQ¶VRPLVVLRQVFODXVH

                             6HFWLRQ ¶V RPLVVLRQV FODXVH DIWHU DOO LV QRW D JHQHUDO GLVFORVXUH
                             UHTXLUHPHQW LW DIIRUGV D FDXVH RI DFWLRQ RQO\ ZKHQ DQLVVXHU¶V IDLOXUH WR
                             LQFOXGHDPDWHULDOIDFWKDVUHQGHUHGDSXEOLVKHGVWDWHPHQWPLVOHDGLQJ7R
                             SUHVVVXFKDFODLPDQLQYHVWRUPXVWDOOHJHWKDWNLQGRIRPLVVLRQ±DQGQRW
                             PHUHO\E\PHDQVRIFRQFOXVRU\DVVHUWLRQV7REHVSHFLILF7KHLQYHVWRU
                             PXVW LGHQWLI\ SDUWLFXODU DQG PDWHULDO IDFWV JRLQJ WR WKH EDVLV IRU WKH
                             LVVXHU¶VRSLQLRQ±IDFWVDERXWWKHLQTXLU\WKHLVVXHUGLGRUGLGQRWFRQGXFW
                             RUWKHNQRZOHGJHLWGLGRUGLGQRWKDYH±ZKRVHRPLVVLRQPDNHVWKHRSLQLRQ
                             VWDWHPHQWDWLVVXHPLVOHDGLQJWRDUHDVRQDEOHSHUVRQUHDGLQJWKHVWDWHPHQW
                             IDLUO\DQGLQFRQWH[W

Omnicare6&WDWLQWHUQDOFLWDWLRQRPLWWHG

             ,IWKHOmnicare UXOLQJLVWREHDSSOLHGWRD6HFWLRQDFODLPWKH6(&¶VFRPSODLQW

SDVVHVWKHREMHFWLYHWHVW7KHIDFWVDOOHJHGLQWKHFRPSODLQWDERXWZKDWZDVNQRZQWR0RRUHDQG

530EXWRPLWWHGIURPWKHILOLQJVZRXOGUHQGHUWKHVWDWHPHQWVPLVOHDGLQJWRDUHDVRQDEOHUHDGHU

$OVRWKHFRPSODLQWVXSSRUWVDSODXVLEOHLQIHUHQFHWKDW530¶VVWDWHPHQWVDERXWFRQWLQJHQFLHVGLG

QRWUHVWRQPHDQLQJIXOLQTXLU\DQGGLGQRWIDLUO\DOLJQZLWKWKHIDFWVNQRZQDWWKHWLPH

             7KH6(&DOOHJHGWKHIROORZLQJIDFWVZLWKUHJDUGWRZKDWZDVNQRZQSULRUWR530¶V6(&

ILOLQJRQ2FWREHU




    7KH'&&LUFXLWKDVQRW\HWUXOHGRQWKHTXHVWLRQRIZKHWKHUOmnicare DSSOLHVWR6HFWLRQ
DFODLPVDVZHOOEXWRWKHUFRXUWVKDYHKHOGWKDWWKH6HFWLRQGHFLVLRQZRXOGDSSO\WRDOO
DQWLIUDXGSURYLVLRQVLQWKHVHFXULWLHVODZVSee, e.g.Tongue v. Sanofi)G±G
&LU DSSO\LQJOmnicare WRVHFXULWLHVIUDXGFODLPVDULVLQJXQGHU6HFWLRQEDQG 5XOH
ELQDGGLWLRQWR6HFWLRQZLWKRXWGLVWLQJXLVKLQJDPRQJWKHSURYLVLRQVCity of Dearborn
Heights Act 345 Police & Fire Ret. Sys. v. Align Tech., Inc.)GWK&LU
KROGLQJWKDWWKHVWDQGDUGVIRUSOHDGLQJIDOVLW\RIRSLQLRQVWDWHPHQWVDUWLFXODWHGLQOmnicareDSSO\
WR6HFWLRQEDQG5XOHEFODLPV 

                                                                  

            x $XJXVW    530 SHUVRQQHO LQFOXGLQJ 0RRUH UHYLHZHG WKH qui tam
               FRPSODLQW EXW 0RRUH GLG QRW GLVFORVH WKH FRPSODLQW WR WKH DXGLW ILUP
               &RPSO±

            x 6HSWHPEHU    530¶V RXWVLGH FRXQVHO PHW ZLWK '2- ZLWK 0RRUH¶V
               NQRZOHGJH DQG DXWKRUL]DWLRQ DQG LQIRUPHG '2- WKDW 7UHPFR RYHUFKDUJHG WKH
               JRYHUQPHQWE\DWOHDVWPLOOLRQ&RPSO

            x 6HSWHPEHU530¶VDXGLWILUPDVNHG0RRUHDERXWWKHVWDWXVRIWKH'2-
               LQYHVWLJDWLRQDQG0RRUHWROGWKHILUPWKDW³QRFODLPKDGEHHQDVVHUWHG´DQGWKH
               PDWWHUZDV³LQYHVWLJDWLYHLQQDWXUHDQGQRWLQOLWLJDWLRQ´&RPSO

            x 2FWREHU0RRUHVHQWDPDQDJHPHQWUHSUHVHQWDWLRQOHWWHUWRWKHDXGLWILUP
               VWDWLQJ WKDW QHLWKHU KH QRU DQ\ ODZ\HUV KH VXSHUYLVHV KDG JLYHQ VXEVWDQWLYH
               DWWHQWLRQ WR RU UHSUHVHQWHG WKH FRPSDQ\ LQ FRQQHFWLRQ ZLWK PDWHULDO ORVV
               FRQWLQJHQFLHVH[FHHGLQJPLOOLRQ&RPSO

            x 2FWREHU    530 VHQW '2- D ZULWWHQ DQDO\VLV ZLWK 0RRUH¶V NQRZOHGJH
               HVWLPDWLQJWKDW7UHPFRKDGRYHUFKDUJHGWKHJRYHUQPHQWE\DSSUR[LPDWHO\
               PLOOLRQ&RPSO

            x 2FWREHU    $W 530¶V $XGLW &RPPLWWHH¶V PHHWLQJ DWWHQGHG E\ WKH &(2
               &)2 0RRUH DQG RWKHUV 0RRUH GLG QRW GLVFORVH WKH  PLOOLRQ RYHUFKDUJH
               HVWLPDWH&RPSO

            x 2FWREHU    7KH &KDLUPDQ RI 530¶V $XGLW &RPPLWWHH FRPPXQLFDWHG WR
               WKRVH LQ DWWHQGDQFH LQFOXGLQJ 0RRUH WKDW WKH FRPSDQ\ ZDV ³QRW JRLQJ WR EH
               DFFHSWLQJRIRQJRLQJH[WUDRUGLQDU\FKDUJHVRURQHWLPHFKDUJHV´DJDLQVWLQFRPH
               EHFDXVH³WKDWZRXOG>QRW@ERGHZHOOIRUWKHFRPSDQ\DQG>@WKHLPSUHVVLRQRIRXU
               VKDUHKROGHUVDQGRWKHUVRIKRZZHUXQWKHEXVLQHVV´&RPSO

       (YHQPRUHIDFWVZHUHDOOHJHGWRKDYHEHHQNQRZQE\0RRUHDQG530SULRUWRWKH-DQXDU\

ILOLQJ

            x 'HFHPEHU:LWK0RRUH¶VNQRZOHGJHDQGDXWKRUL]DWLRQ530VHQW'2-
               DQRWKHUDQDO\VLVFDOFXODWLQJWKDW7UHPFRRYHUFKDUJHGWKHJRYHUQPHQWE\DWRWDORI
               DWOHDVWPLOOLRQ&RPSO

            x 'HFHPEHU:LWK0RRUH¶VNQRZOHGJHDQGDXWKRUL]DWLRQ530LQIRUPHG
               '2-WKDWLWZRXOGVXEPLWDVHWWOHPHQWRIIHUWRUHVROYHWKHXQGHUO\LQJquit tam DFWLRQ
               E\-DQXDU\&RPSO

            x 'HFHPEHU530¶VFRXQVHOKHOGDFRQIHUHQFHFDOOZLWK530SHUVRQQHO
               LQFOXGLQJ0RRUHWRGLVFXVVWKH'2-LQYHVWLJDWLRQDQGWKHVHWWOHPHQWRIIHU7KH
               SDUWLHV FRQFOXGHG WKDW WKH VHWWOHPHQW RIIHU ZRXOG WRWDO DSSUR[LPDWHO\ ±
               PLOOLRQ&RPSO

                                                  

              x 'HFHPEHU0RRUHVHQWDQRWKHUPDQDJHPHQWUHSUHVHQWDWLRQOHWWHUWRWKH
                 DXGLW ILUP VWDWLQJ WKDW KH QRU DQ\ ODZ\HUV KH VXSHUYLVHV KDG JLYHQ VXEVWDQWLYH
                 DWWHQWLRQ WR RU UHSUHVHQWHG WKH FRPSDQ\ LQ FRQQHFWLRQ ZLWK PDWHULDO ORVV
                 FRQWLQJHQFLHVH[FHHGLQJPLOOLRQ&RPSO

              x 'HFHPEHU530¶VDXGLWILUPDVNHG0RRUHDERXWWKHVWDWXVRIWKH'2-
                 LQYHVWLJDWLRQDVSDUWRILWVVHFRQGTXDUWHUUHYLHZDQG0RRUHWROGWKHILUPWKDW³QR
                 FODLPKDVEHHQILOHG´DQG³QRORVVFRQWLQJHQF\H[LVWV´&RPSO

              x -DQXDU\    'XULQJ WKH VHFRQG TXDUWHUO\ PHHWLQJ ZLWK 530¶V $XGLW
                 &RPPLWWHH0RRUHXSGDWHGWKRVHLQDWWHQGDQFHDERXWWKH'2-LQYHVWLJDWLRQEXWKH
                 GLGQRWGLVFORVHDQ\RYHUFKDUJHHVWLPDWHVWKDWKDGEHHQFDOFXODWHGWKDW530KDG
                 WROG'2-WKDWLWZRXOGVXEPLWDVHWWOHPHQWRIIHUE\-DQXDU\RUWKDWWKH
                 VHWWOHPHQWFDOFXODWLRQVKDGUHDFKHG±PLOOLRQ&RPSO

       530DUJXHVWKDWLWVILOLQJVUHIOHFWDMXGJPHQWWKDW*$$3DQGWKHVHFXULWLHVODZVGLGQRW

UHTXLUHGLVFORVXUHRUDFFUXDOIRUWKH'2-LQYHVWLJDWLRQ7KH&RXUWKDVDOUHDG\GHWDLOHGZK\WKH

FRPSODLQWIDLUO\DOOHJHVWKDWWKHRPLVVLRQVGLGQRWFRPSRUWZLWK*$$3DQGWKHVDPHIDFWVPDNH

530¶VVWDWHPHQWVWKDWLWKDGDUULYHGDWWKLVEHOLHIRUMXGJPHQWPLVOHDGLQJ$QGHYHQLIVXFKD

MXGJPHQWZDVDFWXDOO\PDGHWKHFRPSDQ\DUULYHGDWLWVFRQFOXVLRQZKHQFULWLFDOLQIRUPDWLRQZDV

DOOHJHGO\EHLQJZLWKKHOGIURP530¶V&)2&(2$XGLW&RPPLWWHHDQGRXWVLGHDXGLWILUP$

UHDVRQDEOHSHUVRQUHDGLQJDFRPSDQ\¶VMXGJPHQWDERXWDFFRXQWLQJSULQFLSOHVZRXOGH[SHFWWKDW

WKHVHSHRSOHDQGHQWLWLHVZRXOGKDYHEHHQIXOO\LQIRUPHGSULRUWRPDNLQJDQ\VWDWHPHQWVUHJDUGLQJ

ORVVFRQWLQJHQFLHVLQWKH6(&ILOLQJV

       7KHUHIRUHHYHQLIWKHVWDWHPHQWVLQWKH6(&ILOLQJVFDQEHFODVVLILHGDV³RSLQLRQV´WKH

&RXUWILQGVWKDWWKH6(&KDVDOOHJHGVXIILFLHQWIDFWVWRVWDWHDFODLPXQGHU6HFWLRQD

        '       7KH6(&KDVDGHTXDWHO\DOOHJHGWKHRIIHURUVDOHRIVHFXULWLHV

       ,QGLVFXVVLQJ6HFWLRQDWKH6XSUHPH&RXUWKDVKHOGWKDWWKHODQJXDJH³LQWKHRIIHURU

VDOH RI DQ\ VHFXULWLHV´ LV ³H[SDQVLYH HQRXJK WR HQFRPSDVV WKH HQWLUH VHOOLQJ SURFHVV´  United

States v. Naftalin867KHVWDWXWHGRHVQRWUHTXLUHWKDWWKHIUDXGRFFXU

GXULQJ³DQ\SDUWLFXODUSKDVHRIWKHVHOOLQJWUDQVDFWLRQ´Id. 5DWKHU6HFWLRQD³ZDVLQWHQGHG


                                                      

WRFRYHUDQ\IUDXGXOHQWVFKHPHLQDQRIIHURUVDOHRIVHFXULWLHVZKHWKHULQWKHFRXUVHRIDQLQLWLDO

GLVWULEXWLRQRULQWKHFRXUVHRIRUGLQDU\PDUNHWWUDGLQJ´Id. DW530FRQWHQGVWKDWWKH6(&

KDVQRWDOOHJHGWKDWHDFKPLVVWDWHPHQWRURPLVVLRQWRRNSODFHLQWKHRIIHURUVDOHRIDVHFXULW\DQG

LWLQVLVWVWKDWDQDOOHJDWLRQWKDWDFRPSDQ\¶VVWRFNLVSXEOLFO\WUDGHGLVLQVXIILFLHQWWRPHHWWKH

³RIIHURUVDOH´UHTXLUHPHQW5300HPDW±5305HSO\DW±

       0DQ\ FRXUWV KDYH FRQFOXGHG WKDW DQ DOOHJDWLRQ WKDW WKH FRPSDQ\¶V VWRFN ZDV SXEOLFO\

WUDGHGLVVXIILFLHQWWRSOHDGWKLVHOHPHQWXQGHU6HFWLRQDSee, e.g.SEC v. Mudd)

6XSSG6'1ILQGLQJWKDWDQDOOHJDWLRQWKDWDFRPSDQ\¶VVWRFNZDVSXEOLFO\

WUDGHG DORQH ZDV VXIILFLHQW WR VWDWH D FODLP SEC v. Farmer 1R FY  :/

DW6'7H[2FWKROGLQJWKDWWKH³RIIHURUVDOH´UHTXLUHPHQWLVPHWDV

ORQJDVWKHFRPSDQ\¶VVHFXULWLHVZHUHVROGDQGSXUFKDVHGGXULQJWKHWLPHSHULRG³LQZKLFKWKH

IUDXGXOHQWVWDWHPHQWVZHUHPDGH´SEC v. Goldsworthy1R:/DW

'0DVV-XQH³>:@KHUHDGHIHQGDQWKDVPDGHIDOVHRUPLVOHDGLQJVWDWHPHQWVLQ

PDWHULDOVW\SLFDOO\UHOLHGXSRQE\LQYHVWRUVHQJDJHGLQWKHRUGLQDU\PDUNHWWUDGLQJRIVHFXULWLHV

WKHUHTXLUHPHQWWKDWIUDXGRFFXUµLQWKHRIIHURUVDOH¶LVVDWLVILHG´

       530UHOLHVRQRQHFRXUW¶VGHFLVLRQLQWKLVGLVWULFWIRUWKHSURSRVLWLRQWKDWDQDOOHJDWLRQWKDW

D FRPSDQ\¶V VWRFN ZDV WUDGHG RQ D SXEOLF H[FKDQJH LV LQVXIILFLHQW WR PHHW WKH ³RIIHU RU VDOH´

HOHPHQW5300HPDW±FLWLQJBrown)6XSSGDW±+RZHYHUWKDWFDVHLV

QRWELQGLQJDXWKRULW\DQGLWLVGLVWLQJXLVKDEOHVLQFHWKHFRPSODLQWLQTXHVWLRQGLGQRWDOOHJHWKDW

any RIIHURUVDOHWRRNSODFHGXULQJWKHWLPHSHULRGLQZKLFKWKHFRPSDQ\ILOHGPXOWLSOHDQQXDO

UHSRUWVDQGSUR[\VWDWHPHQWVSee Brown )6XSSGDW±+HUHWKH6(&DOOHJHVPRUH

WKDQWKHIDFWWKDW530ZDVDSXEOLFO\WUDGHGFRPSDQ\,WDVVHUWVWKDW530ZDVLQYROYHGLQWZR

QRWHVRIIHULQJVRQHLQ2FWREHUDQGRQHLQ'HFHPEHU&RPSODVZHOODVWKDW



                                                     

³530¶VFRPPRQVWRFNZDVUHJLVWHUHGZLWKWKH6(&DQGWUDGHGFRQWLQXRXVO\RQWKH1HZ

6WRFN([FKDQJHXQGHUWKHWLFNHUV\PEROµ530¶´Id. 7KHUHIRUHWKH6(&KDVDGHTXDWHO\

DOOHJHGWKDWHDFKRIWKHILOLQJVFRQWDLQLQJDOOHJHGO\IDOVHRUPLVOHDGLQJVWDWHPHQWVZHUHLQWKHRIIHU

RUVDOHRI530VHFXULWLHV

        (     7KH6(&KDVDGHTXDWHO\DOOHJHGWKDW0RRUHREWDLQHGPRQH\RUSURSHUW\

        6HFWLRQDRIWKH6HFXULWLHV$FWSURYLGHVWKDWLWLVXQODZIXO³IRUDQ\SHUVRQLQWKH

RIIHURUVDOHRIVHFXULWLHVGLUHUFWO\RULQGLUHFWO\WRREWDLQPRQH\RUSURSHUW\E\PHDQVRI

DQ\ XQWUXH VWDWHPHQW RI PDWHULDO IDFW´   86&  TD  0RRUH DUJXHV WKDW WKH 6(&¶V

6HFWLRQDFODLPIDLOVWRVWDWHDFODLPDJDLQVWKLPIRUWKHLQGHSHQGHQWUHDVRQWKDWLWGRHVQRW

DOOHJHWKDWKHREWDLQHGPRQH\RUSURSHUW\E\PHDQVRIDQ\PDWHULDOPLVVWDWHPHQWRURPLVVLRQ

0RRUH0HPDW±7KH&RXUWGLVDJUHHV

        $QDOOHJDWLRQWKDWWLHVDFRPSDQ\RIILFHU¶VUHFHLYHGERQXVWRWKHFRPSDQ\¶VSHUIRUPDQFH

KDVEHHQIRXQGWREHVXIILFLHQWWRVWDWHDFODLPXQGHU6HFWLRQDSee Mudd)6XSSDW

 FRQFOXGLQJ WKDW WKH FRPSODLQW¶V DOOHJDWLRQV WKDWWZR FRPSDQ\ RIILFHUV REWDLQHG PRQH\ RU

SURSHUW\E\PHDQVRIWKHLUIDOVHVWDWHPHQWV³EHFDXVHHDFKUHFHLYHGDERQXVWKDWZDVWLHGWRERWK

>WKHFRPSDQ\¶V@SHUIRUPDQFHDQGWKHLURZQSHUVRQDOSHUIRUPDQFHLQDWWDLQLQJLQGLYLGXDO\HDUHQG

JRDOV´ZHUHVXIILFLHQWWRVWDWHDFODLPsee also SEC v. Spinosa)6XSSG6'

)ODKROGLQJWKDWDOOHJDWLRQVWKDWDSHUVRQUHFHLYHG³LQFUHDVHGFRPSHQVDWLRQEDVHGRQWKH

YROXPHRIEXVLQHVVHQODUJHGE\WKHDOOHJHGIUDXGXOHQWDFWLYLW\´ZDVVXIILFLHQWWRSOHDGDYLRODWLRQ

RI6HFWLRQDRIWKH6HFXULWLHV$FW%XWLIDFRXUWLVOHIWJXHVVLQJDVWRZKHWKHUDQGWRZKDW

H[WHQWWKHRIILFHUKDVDQHTXLW\VWDNHLQWKHFRPSDQ\DQGKRZWKHRIILFHU¶VRYHUDOOFRPSHQVDWLRQ

ZDVDIIHFWHGE\PDNLQJDIDOVHVWDWHPHQWFRXUWVKDYHEHHQLQFOLQHGWRJUDQWDGHIHQGDQW¶VPRWLRQ

WRGLVPLVVSee Wey:/DWFRQFOXGLQJWKDWWKHFRPSODLQWIDLOHGWRDOOHJHWKDW



                                                    

WKHFRPSDQ\¶VODZ\HUREWDLQHGPRQH\RUSURSHUW\EHFDXVH³>Y@HU\OLWWOH>FRXOG@EHOHDUQHGIURP

WKHFRPSODLQWDERXW>KLV@FRPSHQVDWLRQDQGKRZDQ\IDOVHVWDWHPHQWPD\KDYHEHQHILWHGKLP´

       +HUHWKH6(&DOOHJHGWKDW³0RRUHKDGDSHUVRQDOLQWHUHVWLQ530¶VVWRFNSULFHEHFDXVH

DVRI$XJXVWKHRZQHGVKDUHVRI530VWRFN±ZRUWKPRUHWKDQPLOOLRQ±

SOXV530VWRFNRSWLRQV´&RPSO%XWWKH6(&GRHVQRWDOOHJHWKDWWKHVWRFNSULFH

ZHQWXSRUWKDWDQ\PRYHPHQWLQWKHVKDUHSULFHDIIHFWHGWKHYDOXHRI0RRUH¶VLQYHVWPHQWRYHU

WKHFRXUVHRIWKHUHOHYDQWWLPHSHULRG6RWKHDVVHUWLRQWKDW0RRUHRZQHGVWRFNZLWKRXWPRUH

PD\UHIOHFWDUHDVRQWRHQVXUHWKDWWKHSULFHGRHVQRWIDOOEXWLWGRHVQRWVXIILFLHQWO\DOOHJHWKDW

0RRUHREWDLQHGPRQH\E\PHDQVRIDQ\PDWHULDOPLVVWDWHPHQWVRURPLVVLRQV

       %XW WKH 6(& VWLOO GLG SOHDG WKDW 0RRUH REWDLQHG PRQH\ E\ PHDQV RI WKH PDWHULDO

PLVVWDWHPHQWVRURPLVVLRQVE\DOOHJLQJWKDWDWWKHHQGRIWKHILVFDO\HDUHQGHG0D\DQG

0D\³530SDLG0RRUHDFDVKERQXV´RIDQGUHVSHFWLYHO\³EDVHG

LQ SDUW RQ 530¶V ILQDQFLDO SHUIRUPDQFH GXULQJ WKH \HDU LQFOXGLQJ WKH FRPSDQ\¶V QHW LQFRPH

ZKLFKZDVEROVWHUHGE\WKH2FWREHU>DQG'HFHPEHU@QRWHVRIIHULQJ>V@´&RPSO

7KH6(&¶VDOOHJDWLRQVDUHVXIILFLHQWDWWKLVVWDJHWRJLYHULVHWRDSODXVLEOHLQIHUHQFHWKDWVRPH

SRUWLRQRIWKHERQXVPRQH\0RRUHZDVSDLGDVDUHVXOWRIWKHFRPSDQ\¶VILQDQFLDOSHUIRUPDQFH

ZDV REWDLQHG E\ PHDQV RI IDOVH DQG PLVOHDGLQJ VWDWHPHQWV VLQFH WKH FRPSDQ\¶V ILQDQFLDO

VWDWHPHQWVZHUHLPSOLFDWHGLQERWKQRWHVRIIHULQJV+RZHYHUWKH6(&ZLOOEHUHTXLUHGWRSURYH

WKLVDOOHJDWLRQDVWKHPDWWHUPRYHVIRUZDUG

       6LQFHWKH6(&KDVVXFFHVVIXOO\VWDWHGDFODLPXQGHU6HFWLRQDGHIHQGDQWV¶PRWLRQV

WRGLVPLVV&ODLPZLOOEHGHQLHG




                                                  

,,          7KH6(&KDVVWDWHGDFODLPDJDLQVW530DQG0RRUHXQGHU6HFWLRQDRIWKH
              6HFXULWLHV$FWLQ&ODLP

             8QGHU6HFWLRQDLWLVXQODZIXOIRUDQ\SHUVRQLQWKHRIIHURUVDOHRIVHFXULWLHV³WR

HQJDJHLQDQ\WUDQVDFWLRQSUDFWLFHRUFRXUVHRIFRQGXFWZKLFKRSHUDWHVRUZRXOGRSHUDWHDVD

IUDXGRUGHFHLWXSRQWKHSXUFKDVHU´86&TD-XVWDVZLWK6HFWLRQDSURRI

RIQHJOLJHQFHLVVXIILFLHQWWRHVWDEOLVKDYLRODWLRQRIWKLVSURYLVLRQSee Aaron86DW

7KH 6XSUHPH &RXUW KDV REVHUYHG WKDW 6HFWLRQ D ³SODLQO\ IRFXVHV XSRQ WKH effect RI

SDUWLFXODU FRQGXFW RQ PHPEHUV RI WKH LQYHVWLQJ SXEOLF UDWKHU WKDQ XSRQ WKH FXOSDELOLW\ RI WKH

SHUVRQUHVSRQVLEOH´Id. HPSKDVLVLQRULJLQDO 

             7RHVWDEOLVK³VFKHPHOLDELOLW\´XQGHU6HFWLRQDWKHDOOHJHGFRQGXFWPXVWLQFOXGH

PRUHWKDQWKHVDPHPLVUHSUHVHQWDWLRQVRURPLVVLRQVXQGHUO\LQJWKHPLVVWDWHPHQWFODLPVSee Pub.

Pension Fund Grp. v. KV Pharm. Co. )GWK&LU³:HMRLQWKH6HFRQG

DQG 1LQWK &LUFXLWV LQ UHFRJQL]LQJ D VFKHPH OLDELOLW\ FODLP PXVW EH EDVHG RQ FRQGXFW EH\RQG

PLVUHSUHVHQWDWLRQVRURPLVVLRQVDFWLRQDEOHXQGHU5XOHEEWPP Lux. Gamma Three Sarl

v. Spot Runner, Inc.)GWK&LU³$GHIHQGDQWPD\RQO\EHOLDEOHDVSDUW

RIDIUDXGXOHQWVFKHPHEDVHGXSRQPLVUHSUHVHQWDWLRQVDQGRPLVVLRQVXQGHU5XOHVEDRUF

ZKHQ WKH VFKHPH DOVR HQFRPSDVVHV FRQGXFW EH\RQG WKRVH PLVUHSUHVHQWDWLRQV RU RPLVVLRQV´

Lentell v. Merrill Lynch & Co.)GG&LU³:HKROGWKDWZKHUHWKHVROH

EDVLVIRUVXFKFODLPVLVDOOHJHGPLVUHSUHVHQWDWLRQVRURPLVVLRQVSODLQWLIIVKDYHQRWPDGHRXWD


     $OWKRXJKWKHUHLVDGHDUWKRIFDVHODZRQWKHVXEMHFWFRXUWVDSSHDUWRW\SLFDOO\DQDO\]H
6HFWLRQDDQG5XOHEFFODLPVLQFRQMXQFWLRQRUDWOHDVWXQGHUWKHVDPHVWDQGDUGSee,
e.g. SEC v. Coffey  )G   WK &LU  FRQFOXGLQJ WKDW WKH XVH RI WKH WHUP
³SULPH´WHQGHGWRRSHUDWHDVDVFKHPHWRGHIUDXGZLWKLQWKHPHDQLQJRIERWK6HFWLRQDDQG
5XOHEFSEC v. Thompson)6XSSGQ6'1UHFRJQL]LQJ
WKDWEHFDXVH6HFWLRQDDQG5XOHE³KDYHVLPLODUUHTXLUHPHQWV´LWLVQRWQHFHVVDU\WR
GLVWLQJXLVKEHWZHHQWKHPXQOHVVLWLVPDWHULDOWRWKHDQDO\VLVSEC v. Stoker)6XSSG
 6'1  DSSO\LQJ WKH VDPH VWDQGDUG XQGHU 6HFWLRQ D DQG ILQGLQJ WKDW WKH
FRPSODLQWSODXVLEO\DOOHJHGDFRXUVHRIFRQGXFWEH\RQGPLVUHSUHVHQWDWLRQV
                                                               

PDUNHWPDQLSXODWLRQFODLPXQGHU5XOHEDDQGF´see also Brown)6XSSGDW

DQDO\]LQJDFODLPXQGHU5XOHEFDQGILQGLQJWKHDOOHJDWLRQWKDWWKHGHIHQGDQWIDLOHGWRILOH

VWDWHPHQWVSURSHUO\VXIILFLHQWWRZLWKVWDQGDPRWLRQWRGLVPLVV

       6FKHPHOLDELOLW\LVRQO\DSSURSULDWHLI6HFWLRQD³FDQQRWIXOO\FRYHUWKHGHFHSWLYH

DFWV´SeeFamilant)6XSSGDWILQGLQJWKHFRPSODLQWDOOHJHGFRQGXFWEH\RQGPHUH

PLVVWDWHPHQWV DQG RPLVVLRQV WR VDWLVI\ EF VFKHPH OLDELOLW\  /LDELOLW\ PD\ DULVH XQGHU

6HFWLRQDDQGDEDVHGRQWKHVDPHVHWRIIDFWVEXWRQO\LIWKHSODLQWLIIDOOHJHVERWK

WKDWWKHGHIHQGDQWVPDGHPLVUHSUHVHQWDWLRQVLQYLRODWLRQRIWKHVWDWXWHDQGWKDWWKHGHIHQGDQWV

XQGHUWRRNDGHFHSWLYHFRXUVHRIFRQGXFWWKDWZHQWEH\RQGWKHPLVUHSUHVHQWDWLRQVSee Brown

)6XSSGDWFLWLQJIn re Alstom SA)6XSSG6'1Stoker

)6XSSGDW$GHIHQGDQWZLOOQRWEHOLDEOHXQGHUVXEVHFWLRQLIWKHRQO\DOOHJDWLRQLV

WKDWWKHGHIHQGDQWZDVDSDUWLFLSDQWLQDVFKHPHWKURXJKZKLFKWKHPLVOHDGLQJVWDWHPHQWVZHUH

PDGHSee Spot Runner)GDW±DIILUPLQJGLVPLVVDORIFODLPZKHUH³>W@KHIUDXGXOHQW

VFKHPH DOOHJHGO\ LQYROYHG WKH >G@HIHQGDQW>D@SHOOHHV SODQQLQJ WRJHWKHU WR QRW GLVFORVH WKH

>I@RXQGHU¶V VDOH RI VHFXULWLHV LQ WKH VHFRQGDU\ RIIHULQJ DQG WKHQ QRW GLVFORVLQJ WKRVH VDOHV

IXQGDPHQWDOO\WKLVLVDQRPLVVLRQFODLP´

       530DUJXHVWKDWWKH6(&KDVQRWDOOHJHGDFWVXQGHUWDNHQWRSHUSHWUDWHWKHVFKHPHVHSDUDWH

IURPWKHDOOHJHGPLVUHSUHVHQWDWLRQVRURPLVVLRQV5300HPDW±%XWWKH6(&VHWVIRUWK

DQDUUDWLYHLQZKLFK0RRUHHQJDJHGLQDFWVWRSUHYHQWWKHSXEOLFIURPNQRZLQJDQ\WKLQJDERXWWKH

qui tamFRPSODLQWRU'2-LQYHVWLJDWLRQWKDWZHQWEH\RQGKLVDOOHJHGLQYROYHPHQWLQWKHDFWXDO

ILOLQJ RI IDOVH RU PLVOHDGLQJ VWDWHPHQWV ZLWK WKH 6(&  $OWKRXJK WKH PLVUHSUHVHQWDWLRQV DQG

RPLVVLRQVZHUHSDUWRIWKDWFRQGXFWWKH\ZHUHQRWWKHHQWLUHW\RILW6SHFLILFDOO\WKHFRPSODLQW

DOOHJHVWKDW530DQG0RRUHZHUHLQSRVVHVVLRQRIDFRS\RIWKHqui tamFRPSODLQW\HWIDLOHGWR



                                                    

GLVFORVHLWWR530¶VDXGLWILUPRULWV$XGLW&RPPLWWHH&RPSO±)XUWKHU0RRUH

ZLWKKHOGLQIRUPDWLRQUHJDUGLQJWKHSRWHQWLDOOLDELOLW\WKDW530IDFHGLQWKH'2-LQYHVWLJDWLRQE\

QRW GLVFORVLQJ WR WKH $XGLW &RPPLWWHH RQ 2FWREHU   WKDW WKH FRPSDQ\ KDG GHWHUPLQHG

7UHPFRRYHUFKDUJHGWKHJRYHUQPHQWE\DWOHDVWPLOOLRQId. %\'HFHPEHU

0RRUHXQGHUVWRRGWKLVRYHUFKDUJHHVWLPDWHKDGLQFUHDVHGWRDSSUR[LPDWHO\±PLOOLRQ\HWKH

FRQWLQXHGWRZLWKKROGWKLVLQIRUPDWLRQIURP530¶VDXGLWRUVDQGLWV$XGLW&RPPLWWHHId. ±

7KH6(&IXUWKHUFODLPVWKDWGXULQJWKLVWLPH0RRUHNQHZWKDW³530ZDVZRUNLQJRQ

DGGLWLRQDO RYHUFKDUJH FDOFXODWLRQV´ VRKHNQHZWKDWWKH³WRWDO RYHUFKDUJHDPRXQWOLNHO\ZRXOG

FRQWLQXHWRULVH´Id. $VRI-DQXDU\ZKHQ530PDGHLWVVHFRQGTXDUWHUILOLQJVZLWK

WKH6(&0RRUHKDGVWLOORQO\WROG530¶VDXGLWILUPWKDWWKHUDQJHRIORVVIRUWKH'2-LQYHVWLJDWLRQ

ZDVPLOOLRQSee id.

       7KHUHIRUHWKHDJHQF\KDVVWDWHGDFODLPXQGHU6HFWLRQDDQGGHIHQGDQWV¶PRWLRQV

WRGLVPLVV&ODLPZLOOEHGHQLHG

,,,   7KH6(&KDVVWDWHGDFODLPDJDLQVW530XQGHU6HFWLRQDDQGWKH([FKDQJH$FW
        5XOHVLQ&ODLP

       &ODLPDOOHJHVWKDW530YLRODWHG6HFWLRQDRIWKH([FKDQJH$FWDQG5XOHVE

DDDQGD6HFWLRQDUHTXLUHVLVVXHUVRIUHJLVWHUHGVHFXULWLHVWRILOHZLWKWKH

6(&DQ\DQQXDOUHSRUWVTXDUWHUO\UHSRUWVRULQIRUPDWLRQDQGGRFXPHQWVWKDWWKH6(&PD\UHTXLUH

See 86&PD5XOHVDDDQGDLPSOHPHQWWKHUHTXLUHPHQWVLQ6HFWLRQ

DDQGFRPPDQGLVVXHUVRIUHJLVWHUHGVHFXULWLHVWRILOHDQQXDO)RUP.FXUUHQW)RUP

. DQG TXDUWHUO\ )RUP 4 UHSRUWV  See  &)5  D D D

7KHVHUHSRUWLQJUHTXLUHPHQWVDUHRQO\VDWLVILHGE\WKH³ILOLQJRIFRPSOHWHDFFXUDWHDQGWLPHO\

UHSRUWV´SEC v. Savoy Indus., Inc.)G'&&LUTXRWLQJSEC v. IMC

Int’l, Inc.)6XSS1'7H[5XOHEDGGVWKHUHODWHGREOLJDWLRQWKDW


                                                  

³>L@QDGGLWLRQWRWKHLQIRUPDWLRQH[SUHVVO\UHTXLUHGWREHLQFOXGHGLQDVWDWHPHQWRUUHSRUWWKHUH

VKDOO EH DGGHG VXFK IXUWKHU PDWHULDO LQIRUPDWLRQ LI DQ\ DV PD\ EH QHFHVVDU\ WR PDNH WKH

UHTXLUHPHQW VWDWHPHQWV LQ WKH OLJKW RI WKH FLUFXPVWDQFHV XQGHU ZKLFK WKH\ DUH PDGH>@ QRW

PLVOHDGLQJ´&)5Esee SEC v. Falstaff Brewing Corp.)G±

'&&LUFRQFOXGLQJWKDWVWDWHPHQWVLQ)RUPV.DQG.YLRODWHG5XOHEDQG

WKHUHIRUH6HFWLRQDEHFDXVHWKHILOLQJVPDGHVWDWHPHQWVDERXWDGHIDXOWEXWGLGQRWGLVFORVH

WKDWWKHGHIHQGDQW¶VSUHSD\PHQWRIEDQNORDQVKDGOHGWKHLQVXUDQFHOHQGHUVWRGHFODUHDGHIDXOW

       530¶VVROHDUJXPHQWWRGLVPLVVWKLVFODLPLVWKDWDQ\DOOHJHGPLVUHSUHVHQWDWLRQVZLWKLQLWV

6(&ILOLQJVZHUHLPPDWHULDODVDPDWWHURIODZ5300HPDW6LQFHWKH&RXUWKDVDOUHDG\

GHWHUPLQHG WKDW WKH 6(& KDV SODXVLEO\ DOOHJHG WKDW 530 ILOHG PDWHULDOO\ IDOVH DQG PLVOHDGLQJ

VWDWHPHQWVZLWKWKH6(&WKH6(&KDVVWDWHGDFODLPXQGHU6HFWLRQDWKDWWKHFRPSDQ\¶VUHSRUWV

ZHUHLQDFFXUDWHDQG530¶VPRWLRQWRGLVPLVV&ODLPZLOOEHGHQLHG

,9    7KH6(&KDVVWDWHGDFODLPDJDLQVW530XQGHU6HFWLRQE$RIWKH([FKDQJH
        $FWLQ&ODLP

       6HFWLRQ E JRYHUQV D FRPSDQ\¶V ERRNNHHSLQJ DQG 6HFWLRQ E$ VSHFLILFDOO\

UHTXLUHV HYHU\ LVVXHU RI UHJLVWHUHG VHFXULWLHV WR ³PDNH DQG NHHS ERRNV UHFRUGV DQG DFFRXQWV

ZKLFKLQUHDVRQDEOHGHWDLODFFXUDWHO\DQGIDLUO\UHIOHFWWKHWUDQVDFWLRQVDQGGLVSRVLWLRQVRIDVVHWV

RIWKHLVVXHU´86&PE$7KLVSURYLVLRQKDVWKUHHSULPDU\REMHFWLYHV

                 ERRNV DQG UHFRUGV VKRXOG UHIOHFW WUDQVDFWLRQV LQ FRQIRUPLW\ ZLWK
                DFFHSWHG PHWKRGV RI UHSRUWLQJ HFRQRPLF HYHQWV  PLVUHSUHVHQWDWLRQV
                FRQFHDOPHQW IDOVLILFDWLRQ FLUFXPYHQWLRQ DQG RWKHU GHOLEHUDWH DFWV
                UHVXOWLQJ LQ LQDFFXUDWH ILQDQFLDO ERRNV DQG UHFRUGV DUH XQODZIXO DQG 
                WUDQVDFWLRQV VKRXOG EHSURSHUO\ UHIOHFWHG RQ ERRNV DQG UHFRUGVLQ VXFK D
                PDQQHUDVWRSHUPLWWKHSUHSDUDWLRQRIILQDQFLDOVWDWHPHQWVLQFRQIRUPLW\
                ZLWK>JHQHUDOO\DFFHSWHGDFFRXQWLQJSULQFLSOHV@DQGRWKHUFULWHULDDSSOLFDEOH
                WRVXFKVWDWHPHQWV

SEC v. e-Smart Tech., Inc.)6XSSG''&TXRWLQJSEC v. World-Wide

Coin Invs., Ltd.)6XSS1'*D&RXUWVLQWKLVGLVWULFWKDYHKHOGWKDW

                                                    

³ILQDQFLDOVWDWHPHQWVDUHERRNVDQGUHFRUGVXQGHUWKHVHFXULWLHVODZV´See, e.g.Crop Growers

Corp.)6XSSDW³>&@RPPRQVHQVHUHDGLQJRIWKHVWDWXWHVXJJHVWVWKDWILQDQFLDO

VWDWHPHQWV DQG UHFRUGV DUH QRW VXIILFLHQWO\ GLVWLQFW WR ZDUUDQW GLIIHUHQWLDO WUHDWPHQW´ e-Smart

Tech.)6XSSGDW±UHIHUHQFLQJWKHFRPSDQ\¶V)RUP.DQGFRQFOXGLQJWKDWWKH

³VFKHPH QHFHVVDULO\ GLVWRUWHG H6PDUW¶V ERRNV´ EHFDXVH WKHUH ZDV QR ZD\ WKDW LWV ³ERRNV DQG

UHFRUGVµDFFXUDWHO\DQGIDLUO\¶UHIOHFWHGWKHQDWXUHRIH6PDUW¶VWUDQVDFWLRQVRUWKHGLVSRVLWLRQ

RILWVDVVHWV´see also 86&FDGHILQLQJ³UHFRUGV´DV³DFFRXQWVFRUUHVSRQGHQFH

PHPRUDQGXPVWDSHVGLVFVSDSHUVERRNVDQGRWKHUGRFXPHQWVRUWUDQVFULEHGLQIRUPDWLRQRIDQ\

W\SHZKHWKHUH[SUHVVHGLQRUGLQDU\RUPDFKLQHODQJXDJH´

       $FFRUGLQJWRWKHFRPSODLQW530¶VILQDQFLDOVWDWHPHQWVIRUWKHILUVWWKUHHTXDUWHUVRIILVFDO

\HDU  ZHUH QRW DFFXUDWH EHFDXVH WKH ILQDQFLDO VWDWHPHQWV IRU WKH ILUVW WZR TXDUWHUV GLG QRW

GLVFORVHWKH'2-LQYHVWLJDWLRQRUDFFUXHIRULWDQGWKHWKLUGTXDUWHUILQDQFLDOVWDWHPHQWXQGHUVWDWHG

WKHDPRXQWWREHDFFUXHG&RPSO)XUWKHUWKH6(&DOOHJHVWKDWWKHILQDQFLDO

VWDWHPHQWVILOHGLQ-XO\DQG'HFHPEHUZHUHDOVRLQDFFXUDWHVLQFHWKH\PLVOHDGLQJO\

LPSOLHGWKDW530KDGGLVFORVHGDQGDFFUXHGIRUWKH'2-LQYHVWLJDWLRQLQDWLPHO\DQGDFFXUDWH

PDQQHUDQGVWDWHGWKDWWKHFRPSDQ\¶VLQWHUQDOFRQWUROVZHUHHIIHFWLYHSee id.

       2WKHUWKDQLWVDVVHUWLRQWKDWLWVILQDQFLDOVWDWHPHQWVZHUHQRWIDOVH530GRHVQRWDSSHDU

WRPDNHDQ\RWKHUDUJXPHQWVUHODWLQJWR&ODLPSee 5300HPDW$VGLVFXVVHGLQGHWDLO

DERYHWKH&RXUWKDVFRQFOXGHGWKDWWKH6(&KDVVXIILFLHQWO\DOOHJHGWKDWWKHILQDQFLDOVWDWHPHQWV

FRQWDLQHGIDOVHDQGPLVOHDGLQJVWDWHPHQWVDQGWKDWGLVFORVXUHDQGDFFUXDOZHUHQRWPDGHDWWKH

DSSURSULDWHWLPH%HFDXVHWKHDOOHJHGLQDFFXUDFLHVLQWKH6(&ILOLQJVDUHVXIILFLHQWWRVWDWHDFODLP

XQGHU 6HFWLRQ E$ WKDW 530¶V UHFRUGV GLG QRW ³DFFXUDWHO\ DQG IDLUO\ UHIOHFW´ WKH




                                                     

FRPSDQ\¶V³WUDQVDFWLRQVDQGGLVSRVLWLRQVRIDVVHWV´WKH&RXUWZLOOGHQ\530¶VPRWLRQWRGLVPLVV

&ODLP

9    7KH6(&KDVVWDWHGDFODLPDJDLQVW530XQGHU6HFWLRQE%RIWKH([FKDQJH
       $FWLQ&ODLP

      7XUQLQJ WR 6HFWLRQ E% WKH VWDWXWH UHTXLUHV LVVXHUV WR ³GHYLVH DQG PDLQWDLQ D

V\VWHPRILQWHUQDODFFRXQWLQJFRQWUROV´86& PE%0RUHVSHFLILFDOO\LVVXHUV

PXVWKDYHLQWHUQDODFFRXQWLQJFRQWUROVWKDWSURYLGH³UHDVRQDEOHDVVXUDQFHV´WKDW

               WUDQVDFWLRQVDUHH[HFXWHGLQDFFRUGDQFHZLWKPDQDJHPHQW¶VJHQHUDORU
                   VSHFLILFDXWKRUL]DWLRQ
               WUDQVDFWLRQV DUH UHFRUGHG DV QHFHVVDU\ D WR SHUPLW SUHSDUDWLRQ RI
                   ILQDQFLDOVWDWHPHQWVLQFRQIRUPLW\ZLWKJHQHUDOO\DFFHSWHGDFFRXQWLQJ
                   SULQFLSOHVRUDQ\RWKHUFULWHULDDSSOLFDEOHWRVXFKVWDWHPHQWVDQGEWR
                   PDLQWDLQDFFRXQWDELOLW\IRUDVVHWV
               DFFHVV WR DVVHWV LV SHUPLWWHG RQO\ LQ DFFRUGDQFH ZLWK PDQDJHPHQW¶V
                   JHQHUDORUVSHFLILFDXWKRUL]DWLRQDQG
               WKH UHFRUGHG DFFRXQWDELOLW\ IRU DVVHWV LV FRPSDUHG ZLWK WKH H[LVWLQJ
                   DVVHWV DW UHDVRQDEOH LQWHUYDOV DQG DSSURSULDWH DFWLRQ LV WDNHQ ZLWK
                   UHVSHFWWRDQ\GLIIHUHQFHV

86&PE%L±LY$³UHDVRQDEOH´GHJUHHRIDVVXUDQFHLVRQHWKDW³ZRXOGVDWLVI\

SUXGHQWRIILFLDOVLQWKHFRQGXFWRIWKHLURZQDIIDLUV´86&PE6RPHH[DPSOHVRI

LQWHUQDO FRQWUROV LQFOXGH ³PDQXDO RU DXWRPDWHG UHYLHZ RI UHFRUGV WR FKHFN IRU FRPSOHWHQHVV

DFFXUDF\ DQG DXWKHQWLFLW\ D PHWKRG WR UHFRUG WUDQVDFWLRQV FRPSOHWHO\ DQG DFFXUDWHO\ DQG

UHFRQFLOLDWLRQRIDFFRXQWLQJHQWULHVWRGHWHFWHUURUV´McConville v. SEC)GWK

&LUsee e-Smart Tech.)6XSSGDW±ILQGLQJVXIILFLHQWHYLGHQFHRIDODFNRI

³YLUWXDOO\DQ\LQWHUQDODFFRXQWLQJFRQWUROV´WRJUDQWVXPPDU\MXGJPHQWLQIDYRURIWKH6(&ZKHUH

VRPHRIWKHDGPLWWHGLQWHUQDOZHDNQHVVHVLQFOXGHG³SRRUFRPPXQLFDWLRQDPRQJVWDIIDQGRXWVLGH

FRQVXOWDQWV´WKDWOHGWR³VLJQLILFDQWLQDFFXUDWHLQIRUPDWLRQ´DQGDODFNRIKLJKHUOHYHOVXSHUYLVRU\

UHYLHZRIWKHDFFRXQWLQJSURFHVV



                                                  

       ,QLWVFRPSODLQWWKH6(&DOOHJHVWKDW530¶VLQWHUQDOFRQWUROVUHJDUGLQJILQDQFLDOUHSRUWLQJ

KDGPDWHULDOZHDNQHVVHVDQGWKDW530DGPLWWHGDVPXFKLQLWV$XJXVWUHVWDWHPHQWSee

&RPSO6SHFLILFDOO\WKH6(&UHIHUVWRDQXPEHURIRFFDVLRQVZKHUHLQGLYLGXDOV³ZLWK

*$$3H[SHUWLVH´IDLOHGWRUHFHLYHWLPHO\DQGDFFXUDWHLQIRUPDWLRQDERXWWKH'2-LQYHVWLJDWLRQ

DQGWKDWFRQVHTXHQWO\WKHFRPSDQ\¶VILQDQFLDOVWDWHPHQWVZHUHQRWSUHSDUHGLQFRQIRUPLW\ZLWK

*$$3DVUHTXLUHGE\WKHVWDWXWHSee 3O¶V2SSDW&RPSO ,QHVVHQFHWKH

FRPSODLQW SDLQWV WKH SLFWXUH WKDW 0RRUH DQG D IHZ RWKHU 530 SHUVRQQHO SRVVHVVHG DOO RI WKH

PDWHULDOLQIRUPDWLRQUHJDUGLQJWKHLQYHVWLJDWLRQDQGWKDWWKHUHZHUHLQVXIILFLHQWLQWHUQDOFKHFNV

RQWKHLUDXWKRULW\DQGGLVFUHWLRQZKHQLWFDPHWRGLVFORVLQJRUPDNLQJMXGJPHQWVEDVHGRQWKDW

LQIRUPDWLRQ

       $JDLQWKHRQO\DUJXPHQW530DSSHDUVWRPDNHLQLWVPRWLRQWRGLVPLVVDVWR&ODLPLV

WKDWLWVILQDQFLDOVWDWHPHQWVZHUHQRWIDOVH530¶V0HPDW7KH&RXUWKDVDOUHDG\GHWHUPLQHG

WKDW WKH 6(& KDV SODXVLEO\ DOOHJHG WKDW 530¶V VWDWHPHQWV ZHUH IDOVH DQG PLVOHDGLQJ  $QG

VHSDUDWHO\WKH&RXUWFRQFOXGHVWKDWWKH6(&¶VDOOHJDWLRQVDERXW530¶VODFNRILQWHUQDOFRQWUROV

DUHVXIILFLHQWWRVWDWHDFODLPXQGHU6HFWLRQE%7KHUHIRUH530¶VPRWLRQWRGLVPLVV

&ODLPZLOOEHGHQLHG

9,    7KH6(&KDVVWDWHGDFODLPDJDLQVW0RRUHXQGHU([FKDQJH$FW5XOHELQ&ODLP
        

       ,Q&ODLPWKH6(&DOOHJHVWKDW0RRUHYLRODWHG5XOHEZKLFKSURYLGHVWKDW³>Q@R

SHUVRQ VKDOO GLUHFWO\ RU LQGLUHFWO\ IDOVLI\ RU FDXVH WR EH IDOVLILHG DQ\ ERRN UHFRUG RU DFFRXQW

VXEMHFWWRVHFWLRQE$´&)5E3URRIRIVFLHQWHULVQRWUHTXLUHGSee,

e.g.SEC v. Das)GWK&LU McConville)GDWSEC v. McNulty

)GG&LU7KHUHIHUHQFHG6HFWLRQE$GLVFXVVHGDERYHFRYHUVD

FRPSDQ\¶VILQDQFLDOVWDWHPHQWVSee Crop Growers Corp.)6XSSDW


                                                       

       0RRUH GHDOV ZLWK WKLV &ODLP RQO\ EULHIO\ DUJXLQJ WKDW KH GLG QRW YLRODWH 5XOH E

EHFDXVHWKH6(&KDVQRWGHPRQVWUDWHGWKDWKHDFWHGXQUHDVRQDEO\E\QRWGLVFORVLQJRUDFFUXLQJ

IRUDORVVFRQWLQJHQF\XQGHU$6&0RRUH0HPDW+RZHYHUJLYHQWKH&RXUW¶VFRQFOXVLRQ

WKDWWKH6(&KDVSODXVLEO\DOOHJHGWKDWGHIHQGDQWVKDGDGXW\WRGLVFORVHRUDFFUXHIRUWKH'2-

LQYHVWLJDWLRQSXUVXDQWWR$6&0RRUH¶VDUJXPHQWLVXQSHUVXDVLYH0RUHRYHUFRQVLGHULQJ

0RRUH¶VDOOHJHGUROHLQFRPPXQLFDWLQJZLWK530¶VRXWVLGHDXGLWILUPWKURXJKRXWWKHWLPHSHULRG

GXULQJZKLFKKHZDVUHVSRQVLEOHIRU530¶VUHVSRQVHVWRWKH'2-LQYHVWLJDWLRQsee &RPSO

 DV ZHOO DV KLV DOOHJHG LQYROYHPHQW LQ DQG DSSURYDO RI WKH UHSRUWV ILOHG ZLWK WKH 6(& see

id. WKHDJHQF\KDVVXIILFLHQWO\DOOHJHGWKDW0RRUHLQGLUHFWO\RUGLUHFWO\FDXVHG

530¶VUHFRUGVWREHIDOVLILHG 

       7KHUHIRUHGHIHQGDQW0RRUH¶VPRWLRQWRGLVPLVV&ODLPZLOOEHGHQLHG

9,, 7KH6(&KDVVWDWHGDFODLPDJDLQVW 0RRUHXQGHU ([FKDQJH $FW5XOH EDLQ
      &ODLP

       &ODLP  DOOHJHV WKDW 0RRUH YLRODWHG 5XOH ED ZKLFK SURYLGHV  ³1R GLUHFWRU RU

RIILFHURIDQLVVXHUVKDOOGLUHFWO\RULQGLUHFWO\PDNHRUFDXVHWREHPDGHDPDWHULDOO\IDOVHRU

PLVOHDGLQJVWDWHPHQWWRDQDFFRXQWDQWLQFRQQHFWLRQZLWK>D@Q\DXGLWUHYLHZRUH[DPLQDWLRQ

RIWKHILQDQFLDOVWDWHPHQWVRIWKHLVVXH´&)5ED3URRIRIVFLHQWHULVDOVRQRW

UHTXLUHGXQGHUWKLV5XOHSee, e.g. Das)GDW McConville)GDWMcNulty

)GDW

       0RRUHRQO\EULHIO\DGGUHVVHVWKLV&ODLPDUJXLQJWKDWWKH6(&KDVQRWHVWDEOLVKHGWKDWKH

³XQUHDVRQDEO\ZLWKKHOGLQIRUPDWLRQIURPRURWKHUZLVHPLVOHG´530¶VDXGLWILUPVLQFH530¶V

RXWVLGHFRXQVHOZDV³LQSRVVHVVLRQRIWKHVDPHLQIRUPDWLRQ´WKDW0RRUHKDGDQGWKDWWKHODZILUP

KDGDGYLVHGWKHDXGLWILUPWKDWLW³GLGQRWFRQVLGHUWKH'2-LQYHVWLJDWLRQWREHDGLVFORVDEOHORVV

FRQWLQJHQF\´0RRUH0HPDW%XWWKHODZILUP¶VDOOHJHGIDLOLQJVDUHQRWUHOHYDQWWRZKHWKHU


                                                      

WKH6(&KDVDOOHJHGWKDW0RRUHHQJDJHGLQPLVOHDGLQJFRQGXFWRIKLVRZQ7KH6(&DOOHJHVWKDW

0RRUHKLPVHOIPDGHVWDWHPHQWVLQPDQDJHPHQWUHSUHVHQWDWLRQOHWWHUVWR530¶VRXWVLGHDXGLWILUP

WKDWZHUHPDWHULDOO\IDOVHRUPLVOHDGLQJLQWKDWWKH\UHSUHVHQWHGWKDW0RRUHKDGQRWGHDOWZLWKDQ\

ORVVFRQWLQJHQFLHVRYHUPLOOLRQGHVSLWHKLVNQRZOHGJHRIWKH'2-LQYHVWLJDWLRQDQG530¶V

SRWHQWLDOOLDELOLW\IRUDWOHDVWPLOOLRQSee &RPSO)XUWKHUWKH6(&FODLPVWKDW

0RRUHPDGHRWKHUIDOVHRUPLVOHDGLQJVWDWHPHQWVLQSHUVRQWRWKHDXGLWRUVVXFKDVZKHQ0RRUH

WROGWKHDXGLWILUPWKDW³QRFODLPKD>G@EHHQDVVHUWHG´³QRFODLPKD>G@EHHQILOHG´DQGWKDWWKH

PDWWHUZDV³LQYHVWLJDWLYHLQQDWXUHDQGQRWLQOLWLJDWLRQ´GHVSLWHNQRZLQJWKDWDqui tam FRPSODLQW

KDGEHHQILOHGId. see also id.±±

       7DNLQJ WKH DOOHJHG IDFWV DV WUXH WKH 6(& KDV VXIILFLHQWO\ SOHG WKDW 0RRUH DFWHG

XQUHDVRQDEO\LQKLVFRPPXQLFDWLRQVZLWKWKHDXGLWRUVDQGWKHUHIRUHYLRODWHG5XOHEDVR

0RRUH¶VPRWLRQWRGLVPLVV&ODLPZLOOEHGHQLHG

                                          &21&/86,21

       )RUDOORIWKHIRUHJRLQJUHDVRQVWKH&RXUWZLOOGHQ\GHIHQGDQWV¶PRWLRQVWRGLVPLVVLQ

WKHLUHQWLUHW\

       $VHSDUDWHRUGHUZLOOLVVXH









                                               $0%(50$1-$&.621
                                               8QLWHG6WDWHV'LVWULFW-XGJH

'$7(6HSWHPEHU